                            Case 20-11835-JTD             Doc 233       Filed 08/18/20         Page 1 of 64




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                               )
             In re:                                                            )   Chapter 11
                                                                               )
             GLOBAL EAGLE ENTERTAINMENT INC.,1                                 )   Case No. 20-11835 (JTD)
                                                                               )
                                                                               )   (Jointly Administered)
                                                Debtors.                       )
                                                                               )   Re: Docket Nos. 40, 85

              FINAL ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
              FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
              (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
             EXPENSE CLAIMS, (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING
                       AUTOMATIC STAY, AND (VI) GRANTING RELATED RELIEF

                      Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) in the above captioned chapter 11 cases (collectively, the “Cases”)

         for entry of a final order (this “Final Order”), pursuant to sections 105, 361, 362, 363, 364, 507,

         and 552 of title 11 of the United States Code (as amended, the “Bankruptcy Code”), rules 2002,

         4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

         Rules”), and rules 2002-1(b), 4001-2, 9006-1, and 9013 of the Local Rules of Bankruptcy Practice

         and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”), seeking entry of this Final Order:




         1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
               Global Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets
               Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
               Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
               (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA, Inc. (8493), Maritime Telecommunications
               Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
               Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
               (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
         2
               Capitalized terms used but not defined herein have the meanings given to such terms in the Motion.
26919129.1
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20    Page 2 of 64




                        (i)     authorizing Global Eagle Entertainment Inc., in its capacity as borrower (the

         “DIP Borrower”), to obtain postpetition financing, and for each of the other Debtors to guarantee

         unconditionally (the “DIP Guarantors”) on a joint and several basis, the DIP Borrower’s

         obligations in connection with a superpriority senior secured credit facility (the “DIP Facility”)

         consisting of a $80,000,000 term loan credit facility (the “DIP Loans”), in accordance with the

         terms and conditions set forth in the DIP Credit Agreement (as defined below), and all other terms

         and conditions of the DIP Documents (as defined below) upon entry of the Final Order;

                        (ii)    authorizing the Debtors to enter into that certain Senior Secured

         Super-Priority Term Loan Debtor-In-Possession Credit Agreement dated as of July 24, 2020,

         among the DIP Borrower, the DIP Guarantors, the lenders party thereto (collectively in such

         capacities, the “DIP Lenders”), and Citibank, N.A., as administrative agent, collateral agent, and

         escrow agent (in such capacities, the “DIP Agent,” and, together with the DIP Lenders, the “DIP

         Secured Parties”) (as the same may be amended, restated, supplemented, waived or otherwise

         modified from time to time, the “DIP Credit Agreement”); and together with the Interim Order (as

         defined below), this Final Order, and all agreements, documents, and instruments delivered or

         executed in connection therewith (including the fee letters executed by the DIP Borrower in

         connection with the DIP Facility), and other guarantee and security documentation, collectively,

         the “DIP Documents”), and to perform such other and further acts as may be required in connection

         with the DIP Documents;

                        (iii)   authorizing the Debtors to use the proceeds of the DIP Loans and the

         Prepetition Collateral (as defined below), including Cash Collateral (as defined below), in

         accordance with the Approved DIP Budget (as defined below) (subject to permitted variances set

         forth herein and in the DIP Credit Agreement) in form and substance acceptable to the required


26919129.1

                                                          2
                       Case 20-11835-JTD          Doc 233      Filed 08/18/20     Page 3 of 64




         lenders under and pursuant to the DIP Credit Agreement (the “Required DIP Lenders”) to provide

         working capital for, and for other general corporate purposes of, the Debtors, including for

         payment of any Adequate Protection Payments (as defined below) and reasonable and documented

         transaction costs, fees, and expenses incurred in connection with any transactions to be

         implemented through the Cases;

                        (iv)    granting adequate protection to the Prepetition First Lien Secured Parties

         (as defined below) to the extent of any Diminution in Value (as defined below) of their interests

         in the Prepetition Collateral;

                        (v)     granting valid, enforceable, binding, non-avoidable, and fully perfected first

         priority priming liens on and senior security interests in substantially all of the property, assets,

         and other interests in property and assets of the Debtors, whether such property is presently owned

         or after-acquired, and each Debtor’s estate as created by section 541 of the Bankruptcy Code, of

         any kind or nature whatsoever, real or personal, tangible, intangible, or mixed, now existing or

         hereafter acquired or created, whether existing prior to or arising after the Petition Date (as defined

         below), subject only to the (x) Carve Out (as defined below), (y) certain liens permitted pursuant

         to the terms of the DIP Credit Agreement and (z) other valid, perfected and unavoidable liens, if

         any, existing as of the Petition Date (or perfected after the Petition Date to the extent permitted by

         section 546(b) of the Bankruptcy Code) (the “Prior Senior Liens”), in each case, that are senior in

         priority to the First Lien Loan Liens, on the terms and conditions set forth herein and in the DIP

         Documents;

                        (vi)    granting superpriority administrative expense claims against each of the

         Debtors’ estates to parties on account of the Debtors’ reimbursement obligations with respect to




26919129.1

                                                           3
                       Case 20-11835-JTD         Doc 233       Filed 08/18/20    Page 4 of 64




         the Prepetition L/Cs and DIP L/C Facility (each as defined below) subordinate only to the payment

         of the Carve Out on the terms and conditions set forth herein and in the DIP Documents;

                        (vii)   granting superpriority administrative expense claims against each of the

         Debtors’ estates to the DIP Agent and the DIP Lenders with respect to the DIP Obligations (as

         defined below) over any and all administrative expenses of any kind or nature subject and

         subordinate only to the payment of the Carve Out on the terms and conditions set forth herein and

         in the DIP Documents;

                        (viii) waiving the Debtors’ and the estates’ right to surcharge against the

         Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code;

                        (ix)    providing that the “equities of the case” exception under Bankruptcy Code

         section 552(b) not apply to such parties with respect to the proceeds, products, offspring, or profits

         of any of the Prepetition Collateral or the DIP Collateral, as applicable;

                        (x)     pursuant to Bankruptcy Rule 4001, holding a final hearing (the “Final

         Hearing”) on the Motion before this Court to consider entry of this Final Order, among other

         things, (1) authorizing Debtors to borrow from the DIP Lenders a principal amount of up to

         $80,000,000 in DIP Loans, (2) authorizing the DIP Guarantors to guaranty the DIP Obligations,

         (3) authorizing the Debtors’ use of Prepetition Collateral (including Cash Collateral), (4)

         effectuating the DIP L/C Facility, (5) granting the adequate protection described in this Final

         Order, and (6) authorizing the Debtors to execute and deliver the DIP Documents to which they

         are a party and to perform their respective obligations thereunder and such other and further acts

         as may be necessary or appropriate in connection therewith; and

                        (xi)    granting related relief.




26919129.1

                                                           4
                       Case 20-11835-JTD          Doc 233      Filed 08/18/20     Page 5 of 64




                The interim hearing on the Motion having been held by this Court on July 23, 2020

         (the “Interim Hearing”); and upon the record made by the Debtors at the Interim Hearing, including

         the Motion [Docket No. 16], the Declaration of Christian M. Mezger, in Support of Chapter 11

         Petitions and First Day Motions [Docket No. 2] (the “First Day Declaration”), the Declaration of

         Neil. A. Augustine in Support of the Debtors’ Motion for Entry of Interim and Final Orders (I)

         Authorizing The Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

         Cash Collateral, (III) Granting Liens And Providing Superpriority Administrative Expense

         Claims, (IV) Granting Adequate Protection, (V) Modifying Automatic Stay, (VI) Scheduling A

         Final Hearing, and (VII) Granting Related Relief [Docket No. 40], and the other evidence

         submitted or adduced and the arguments of counsel made at the Final Hearing held pursuant to

         Bankruptcy Rule 4001(b)(2) on August 17, 2020; and this Court having entered, after the Interim

         Hearing, that certain Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,

         (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing

         Superpriority Administrative Expense Claims, (IV) Granting Adequate Protection, (V) Modifying

         Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No.

         85] (the “Interim Order”); and this Court having heard and resolved or overruled any objections,

         reservations of rights, or other statements with respect to the relief requested in the Motion; and

         the Court having noted the appearances of all parties in interest; and otherwise is fair and

         reasonable and in the best interests of the Debtors, their estates, and all parties-in-interest, and is

         essential for the continued operation of the Debtors’ businesses and the preservation of the value

         of the Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Credit Agreement and

         the other DIP Documents is a sound and prudent exercise of the Debtors’ business judgment; and

         the Debtors having provided notice of the Motion as set forth in the Motion, the relief requested


26919129.1

                                                           5
                         Case 20-11835-JTD             Doc 233        Filed 08/18/20       Page 6 of 64




         therein, and it appearing that no other or further notice of the Motion need be given; and after due

         deliberation and consideration, and for good and sufficient cause appearing therefor;

         BASED UPON THE RECORD ESTABLISHED AT THE FINAL HEARING, THE COURT

         HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF

         LAW:3

                 A.       Petition Date. On July 22, 2020 (the “Petition Date”), each of the Debtors filed a

         voluntary petition under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

         for the District of Delaware commencing these Cases.

                 B.       Debtors in Possession.          The Debtors continue to manage and operate their

         businesses and properties as debtors in possession pursuant to sections 1107 and 1108 of the

         Bankruptcy Code. No trustee or examiner has been appointed in these Cases.

                 C.       Jurisdiction and Venue. The Court has jurisdiction over the Motion, these Cases,

         and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated February 29, 2012. Venue for these Cases is proper pursuant to 28 U.S.C. §§ 1408

         and 1409. This Court may enter a final order consistent with Article III of the United States

         Constitution.

                 D.       Committee. On August 5, 2020, the United States Trustee for the District of

         Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors in these

         Cases pursuant to section 1102 of the Bankruptcy Code (the “Committee”).




         3
             Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
             of fact, pursuant to Bankruptcy Rule 7052.
26919129.1

                                                                  6
                       Case 20-11835-JTD           Doc 233      Filed 08/18/20    Page 7 of 64




                E.         Debtors’ Stipulations. Without prejudice to the rights of parties in interest (other

         than the Debtors), including the Committee, as set forth in Paragraph 12 herein, and subject to the

         limitations thereon contained in Paragraphs 20 and 28 herein, the Debtors stipulate and agree that

         (collectively, Paragraphs E(i) through (v) below are referred to herein as the “Debtors’

         Stipulations”):

                           (i)    First Lien Loans.

                           (a)    Under that certain loan agreement dated as of January 6, 2017, by and

         among Global Eagle Entertainment Inc. (the “Borrower”), certain of the Debtors (the

         “Guarantors”), the letter of credit issuers, and the lenders party thereto (collectively, the

         “Prepetition First Lien Lenders”), and Citibank, N.A., as administrative agent (in such capacity,

         the “Prepetition First Lien Administrative Agent”, and together with the Prepetition First Lien

         Lenders, the “Prepetition First Lien Secured Parties”) (such credit agreement, as amended,

         restated, or otherwise modified from time to time, including by that certain First Amendment and

         Limited Waiver to Credit Agreement, dated as of May 4, 2017, the Amendment to First

         Amendment and Limited Waiver to Credit Agreement and Second Amendment to Credit

         Agreement, dated as of June 29, 2017, the Third Amendment to Limited Waiver to Credit

         Agreement and Third Amendment to Credit Agreement, dated as of October 2, 2017, the Fourth

         Amendment to Limited Waiver to Credit Agreement and Fourth Amendment to Credit Agreement,

         dated as of October 31, 2017, the Fifth Amendment to Limited Waiver to Credit Agreement and

         Fifth Amendment to Credit Agreement, dated as of December 22, 2017, the Sixth Amendment to

         Credit Agreement, dated as of March 8, 2018, and the Omnibus Incremental Term Loan and

         Seventh Amendment to Credit Agreement and Amendment to Security Agreement, dated as of

         July 19, 2019, the Eighth Amendment to Credit Agreement, dated as of April 7, 2020, the Ninth


26919129.1

                                                            7
                        Case 20-11835-JTD             Doc 233        Filed 08/18/20   Page 8 of 64




         Amendment to Credit Agreement, dated as of April 9, 2020, the Tenth Amendment to Credit

         Agreement, dated as of April 15, 2020, and the Eleventh Amendment to Credit Agreement, dated

         as of July 9, 2020, the “Prepetition Credit Agreement”, and together with the other

         “Loan Documents” (as defined in the Prepetition Credit Agreement, the “Prepetition First Lien

         Loan Documents”), the Prepetition First Lien Lenders provided loans thereunder (the “First Lien

         Loans”) in a total aggregate principal amount outstanding as of the Petition Date of $584,400,000,

         and letters of credit have been issued thereunder in an aggregate face amount outstanding as of the

         Petition Date of $3,900,000 pursuant to a letter of credit sub-facility under the Prepetition Credit

         Agreement (the “Prepetition L/Cs”).4

                          (b)      As of the Petition Date, the Debtors were jointly and severally indebted to

         the Prepetition First Lien Secured Parties pursuant to the Prepetition First Lien Loan Documents,

         without defense, counterclaim, or offset of any kind, in an amount equal to the aggregate principal

         amount of the First Lien Loans plus accrued and unpaid interest with respect thereto and any

         additional fees, costs, expenses (including any attorneys’, financial advisors’, and other

         professionals’ fees and expenses), reimbursement obligations, indemnification obligations,

         contingent obligations, and other charges of whatever nature, whether or not contingent, whenever

         arising, due, or owing, and all other Obligations (as defined in the Prepetition Credit Agreement)

         owing under or in connection with the Prepetition First Lien Loan Documents (collectively, the

         “Prepetition First Lien Obligations”).

                          (ii)     First Lien Loan Collateral. In connection with the Prepetition Credit

         Agreement, the Debtors entered into that certain Security Agreement, dated as of January 6, 2017

         (as amended, supplemented or otherwise modified from time to time, including by the Omnibus


         4
             Amount of funded debt is calculated as of June 30, 2020.
26919129.1

                                                                 8
                       Case 20-11835-JTD         Doc 233      Filed 08/18/20     Page 9 of 64




         Incremental Term Loan and Seventh Amendment to Credit Agreement and Amendment to

         Security Agreement, the “Security Agreement”), by and between the Borrower, the other loan

         parties thereto, and the Prepetition First Lien Administrative Agent. Pursuant to the Security

         Agreement and the other Prepetition First Lien Loan Documents, the Prepetition First Lien

         Obligations are secured by valid, binding, perfected, and enforceable first-priority security

         interests in and liens (the “First Lien Loan Liens”) on the “Collateral” (the “Prepetition

         Collateral”), pursuant to, and as such term is defined in, the Security Agreement, consisting of

         substantially all of the Debtors’ assets, except as set forth in the Security Agreement.

                         (iii)   Second Lien Notes. Under that certain Securities Purchase Agreement,

         among Borrower and the purchasers (the “Purchasers”) identified on schedule I thereto, and

         Cortland Capital Market Services LLC, as collateral agent (the “Prepetition Second Lien

         Administrative Agent,” and together with the Purchasers, the “Prepetition Second Lien

         Secured Parties” and together with the Prepetition First Lien Secured Parties, the “Prepetition

         Secured Parties”), dated as of March 8, 2018 (as amended, restated, or otherwise modified from

         time to time, including by that certain First Amendment to Securities Purchase Agreement, dated

         as of March 27, 2018, that certain Second Amendment to Securities Purchase Agreement and

         Amendment to Security Agreement, dated as of July 19, 2019, and that certain Third Amendment

         to Securities Purchase Agreement, dated as of April 15, 2020, the “Securities Purchase

         Agreement”) the Purchasers hold second lien notes in an aggregate principal amount of

         $188,700,000.

                         (iv)    Second Lien Collateral. In connection with the Securities Purchase

         Agreement, the Debtors and the Prepetition Second Lien Administrative Agent entered into that

         certain Security Agreement, dated as of March 27, 2018 (as amended, supplemented or otherwise


26919129.1

                                                          9
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 10 of 64




         modified from time to time, including by the Second Amendment to Securities Purchase

         Agreement and Amendment to Security Agreement, the “Second Lien Security Agreement”).

         Pursuant to the Second Lien Security Agreement, the Prepetition Second Lien Secured Parties

         were granted security interests in and liens (the “Second Lien Loan Liens” and, together with the

         First Lien Loan Liens, the “Prepetition Liens”) on the Prepetition Collateral.

                        (v)     Priority of Prepetition Liens; Intercreditor Agreements. The Prepetition

         First Lien Administrative Agent and the Prepetition Second Lien Administrative Agent are parties

         to that certain Intercreditor and Subordination Agreement, dated as of March 27, 2018 (as

         amended, restated, or otherwise modified from time to time, including by that certain Amendment

         No. 1 to Intercreditor and Subordination Agreement and Consent and Reaffirmation, dated as of

         July 19, 2019, the “Intercreditor Agreement”) to govern, among other things, the respective rights,

         interests, obligations, priority, and positions of the Prepetition First Lien Secured Parties and the

         Prepetition Second Lien Secured Parties with respect to the assets and properties of the Debtors

         and other obligors. Each of the Borrower and Guarantors acknowledged and agreed to the

         Intercreditor Agreement.

                        (vi)    Cash Collateral. Any and all of the Debtors’ cash, including the Debtors’

         cash and other amounts on deposit or maintained in any account or accounts by the Debtors, and

         any amounts generated by the collection of accounts receivable or other disposition of the

         Prepetition Collateral existing as of the Petition Date, and the proceeds of any of the foregoing is

         the Prepetition First Lien Secured Parties’ cash collateral within the meaning of Bankruptcy Code

         section 363(a) (the “Cash Collateral”).

                        (vii)   Bank Accounts.      The Debtors acknowledge and agree that as of the

         Petition Date, none of the Debtors has either opened or maintains any bank accounts other than


26919129.1

                                                          10
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 11 of 64




         the accounts listed in the exhibit attached to any order authorizing the Debtors to continue to use

         the Debtors’ existing cash management system (the “Cash Management Order”).

                        (viii) Validity, Perfection, and Priority of First Lien Loan Liens and Prepetition

         First Lien Obligations. Subject to the Challenge Period (as defined herein), each of the Debtors

         acknowledges and agrees that, in each case as of the Petition Date: (A) the First Lien Loan Liens

         are valid, binding, enforceable, non-avoidable, and properly perfected liens on and security

         interests in the Prepetition Collateral; (B) the First Lien Loan Liens are subject and subordinate

         only to Prior Senior Liens; (C) the Prepetition First Lien Obligations constitute legal, valid,

         binding, and non-avoidable obligations of the Debtors; (D) no offsets, challenges, objections,

         defenses, claims, or counterclaims of any kind or nature to any of the First Lien Loan Liens or

         Prepetition First Lien Obligations exist, and no portion of the First Lien Loan Liens or Prepetition

         First Lien Obligations is subject to any challenge or defense including impairment, set-off, right

         of recoupment, avoidance, attachment, disallowance, disgorgement, reduction, recharacterization,

         recovery, subordination (whether equitable or otherwise), attack, offset, defense, counterclaims,

         cross-claims, or “claim” (as defined in the Bankruptcy Code), pursuant to the Bankruptcy Code or

         applicable nonbankruptcy law; and (E) the Debtors and their estates have no claims, objections,

         challenges, causes of actions, recoupments, counterclaims, cross-claims, setoff rights, and/or

         choses in action, including “lender liability” causes of action or avoidance claims under chapter 5

         of the Bankruptcy Code, whether arising under applicable state law or federal law (including any

         recharacterization, subordination, avoidance, disgorgement, recovery, or other claims arising

         under or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy Code), against the

         Prepetition First Lien Administrative Agent, the Prepetition First Lien Secured Parties, or any of

         their respective affiliates, agents, representatives, attorneys, advisors, professionals, officers,


26919129.1

                                                         11
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20   Page 12 of 64




         directors, and employees arising out of, based upon, or related to their loans under the Prepetition

         First Lien Loan Documents, the Prepetition First Lien Obligations, or the First Lien Loan Liens.

                        (ix)    Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy Code,

         the Intercreditor Agreement, and any other applicable intercreditor or subordination provisions

         contained in any of the Prepetition First Lien Loan Documents or any of the Second Lien Note

         Documents (as defined in the Intercreditor Agreement) shall (i) remain in full force and effect,

         (ii) continue to govern the relative obligations, priorities, rights and remedies of the Prepetition

         First Lien Secured Parties and the Prepetition Second Lien Secured Parties, and (iii) not be deemed

         to be amended, altered or modified by the terms of this Final Order or the DIP Documents, in each

         case, unless expressly set forth herein or therein.

                F.      Findings Regarding the DIP Facility, DIP L/C Facility and Use of Cash
                        Collateral.

                        (i)     The Debtors have an immediate need to obtain the DIP Facility and the DIP

         L/C Facility and to use Cash Collateral (solely to the extent consistent with the Approved DIP

         Budget (subject to permitted variances as set forth in this Final Order and the DIP Documents))

         to, among other things, (A) permit the orderly continuation of their businesses; (B) pay certain

         Adequate Protection Payments; and (C) pay the costs of administration of their estates and satisfy

         other working capital and general corporate purposes of the Debtors. The Debtors represent that

         the proceeds of the DIP Facility will provide the Debtors with the ability to fund day-to-day

         operations, meet administrative obligations during the Cases and preserve the value of their estates.

         The Company believes that the DIP Facility will also reassure the Company’s customers and

         employees that the Company will have access to additional liquidity to meet its commitments

         during the Cases. The ability of the Debtors to obtain sufficient working capital and liquidity

         through the incurrence of the new indebtedness for borrowed money and other financial

26919129.1

                                                          12
                      Case 20-11835-JTD        Doc 233        Filed 08/18/20   Page 13 of 64




         accommodations is vital to the preservation and maintenance of the Debtors’ going concern values

         and successful reorganization. The Debtors will not have sufficient sources of working capital and

         financing to operate their businesses in the ordinary course of business throughout the Cases

         without access to the DIP Facility and the DIP L/C Facility and authorized use of Cash Collateral.

                        (ii)    The Debtors are unable to obtain financing on more favorable terms from

         sources other than the DIP Lenders under the DIP Documents or the L/C Issuer under the DIP L/C

         Documents (as defined below) and are unable to obtain unsecured credit allowable under

         Bankruptcy Code section 503(b)(1) as an administrative expense. The Debtors also are unable to

         obtain secured credit allowable under sections 364(c)(1), 364(c)(2), and 364(c)(3) of the

         Bankruptcy Code for the purposes set forth in the DIP Documents without the Debtors granting to

         the DIP Secured Parties, subject to the Carve Out as provided for herein, the DIP Liens (as defined

         below) and the DIP Superpriority Claims (as defined below), and the DIP L/C Superpriority

         Claims (as defined below) under the terms and conditions set forth in this Final Order and the DIP

         Documents.

                        (iii)   The DIP Facility has been negotiated in good faith and at arm’s length

         among the Debtors and the DIP Secured Parties, and all of the Debtors’ obligations and

         indebtedness arising under, in respect of, or in connection with the DIP Facility and the DIP

         Documents, including, without limitation, all loans made to and guarantees issued by the Debtors

         pursuant to the DIP Documents and all other obligations under the DIP Documents (collectively,

         the “DIP Obligations”) and the DIP L/C Documents shall be deemed to have been extended by the

         DIP Secured Parties and the issuer under the DIP L/C Agreement in good faith as that term is used

         in section 364(e) of the Bankruptcy Code and in express reliance upon the protections offered by

         section 364(e) of the Bankruptcy Code. The DIP Obligations, the DIP Liens, and the DIP


26919129.1

                                                         13
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 14 of 64




         Superpriority Claims, and the obligations under the DIP L/C Documents shall be entitled to the

         full protection of Bankruptcy Code section 364(e) in the event that this Final Order or any

         provision hereof is reversed or modified on appeal, and any liens or claims granted to, or payments

         made to, or payments made to, the DIP Agent or the DIP Lenders hereunder arising prior to the

         effective date of any such reversal or modification of this Final Order shall be governed in all

         respects by the original provisions of this Final Order, including entitlement to all rights, remedies,

         privileges, and benefits granted herein.

                        (iv)    Adequate Protection. Each of the Prepetition First Lien Secured Parties are

         entitled, pursuant to sections 105, 361, 362 and 363(e) of the Bankruptcy Code, to adequate

         protection of their respective interests in the Prepetition Collateral, including Cash Collateral, for

         any diminution in the value thereof.

                        (v)     Sections 506(c) and 552(b). In light of the Prepetition First Lien Secured

         Parties’ agreement to subordinate their liens and superpriority claims to the DIP Obligations and

         the Carve Out and to permit the use of their Cash Collateral as set forth herein, the Prepetition First

         Lien Secured Parties are entitled to the rights and benefits of section 552(b) of the Bankruptcy

         Code and (i) a waiver of any “equities of the case” claims under section 552(b) of the Bankruptcy

         Code and (ii) a waiver of the provisions of section 506(c) of the Bankruptcy Code.

                        (vi)    Consent by Prepetition First Lien Administrative Agent. The Prepetition

         First Lien Administrative Agent (at the direction of the Required Lenders (as defined in the

         Prepetition Credit Agreement)), on behalf and for the benefit of each of the Prepetition First Lien

         Secured Parties, has consented to, conditioned on the entry of this Final Order, the Debtors’

         incurrence of the DIP Facility, the incurrence of the DIP L/C Facility, and the proposed use of

         Cash Collateral on the terms and conditions set forth in this Final Order, and the terms of the


26919129.1

                                                           14
                        Case 20-11835-JTD        Doc 233        Filed 08/18/20    Page 15 of 64




         adequate protection provided for in this Final Order, including that the Adequate Protection Liens

         and Adequate Protection Superpriority Claim are subject and subordinate to the Carve Out.

                G.       Good Cause Shown; Best Interest. Good cause has been shown for entry of this

         Final Order, and entry of this Final Order is in the best interests of the Debtors’ respective estates

         and creditors as its implementation will, among other things, allow for the continued operation of

         the Debtors’ existing business and enhance the Debtors’ prospects for a successful reorganization.

         Absent granting the relief sought by this Final Order, the Debtors’ estates will be immediately and

         irreparably harmed.

                H.       Notice. In accordance with Bankruptcy Rules 2002, 4001(b) and (c), and 9014, and

         the Local Rules, notice of the Final Hearing has been provided by the Debtors. Under the

         circumstances, the notice given by the Debtors of the Motion, the relief requested herein, and of

         the Final Hearing complies with Bankruptcy Rules 2002, 4001(b) and (c), and 9014 and applicable

         Local Rules.

                Based upon the foregoing findings and conclusions, the Motion and the record before the

         Court with respect to the Motion, and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

                1.       DIP Financing Approved. The Motion is granted on a final basis as set forth herein,

         and the use of Cash Collateral on a final basis is authorized, subject to the terms of this Final Order.

                2.       Objections Overruled. Any objections, reservations of rights, or other statements

         with respect to entry of this Final Order, to the extent not withdrawn or resolved, are overruled on

         the merits. This Final Order shall become effective immediately upon its entry.




26919129.1

                                                           15
                      Case 20-11835-JTD        Doc 233       Filed 08/18/20   Page 16 of 64




                3.      Authorization of the DIP Facility, the DIP Documents, and the DIP L/C Facility.

                        (a)    The Debtors are hereby immediately authorized and empowered to enter

         into, and execute and deliver, the DIP Documents, and such additional documents, instruments,

         certificates and agreements as may be reasonably required or requested by the DIP Secured Parties

         to implement the terms or effectuate the purposes of this Final Order and the DIP Documents,

         including the incurrence of the DIP L/C Facility. To the extent not entered into as of the date

         hereof, the Debtors and the DIP Secured Parties shall negotiate the DIP Documents in good faith,

         and in all respects such DIP Documents shall be consistent with the terms of the DIP Credit

         Agreement and otherwise acceptable to the DIP Agent and the Required DIP Lenders. Upon entry

         of this Final Order, the Final Order, the DIP Credit Agreement, and other DIP Documents shall

         govern and control the DIP Facility. The DIP Agent is hereby authorized to execute and enter into

         its respective obligations under the DIP Facility Documents, subject to the terms and conditions

         set forth therein and this Final Order. Upon execution and delivery thereof, the DIP Documents

         shall constitute valid and binding obligations of the Debtors enforceable in accordance with their

         terms. To the extent there exists any conflict among the terms and conditions of the DIP

         Documents and this Final Order, the terms and conditions of this Final Order shall govern and

         control. In all respects, the DIP Documents will be consistent with this Final Order and the DIP

         Credit Agreement.

                        (b)    Upon entry of this Final Order, the DIP Borrower is hereby authorized to

         borrow, and the DIP Guarantors are hereby authorized to guaranty, borrowings up to an aggregate

         principal amount of $80,000,000 of DIP Loans, subject to and in accordance with this Final Order,

         without any further action by the Debtors or any other party, inclusive of any amounts drawn

         pursuant to the Interim Order.


26919129.1

                                                        16
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 17 of 64




                        (c)     Pursuant to the Interim Order, the DIP Borrower has entered into an up to

         $10 million (the “DIP L/C Facility Limit”) letter of credit facility (the “DIP L/C Facility”) with

         the DIP Agent or one its affiliates, which provides for the issuance of letters of credit, and which

         DIP L/C Facility is documented pursuant to a Letter of Credit Agreement, dated as of August 5,

         2020 (the “DIP L/C Agreement” and together with any pledge agreement or other security

         documents delivered in connection therewith, the “DIP L/C Documents”), which DIP L/C

         Agreement provides for letter of credit fees consistent with those applicable to the Prepetition L/Cs

         under the Prepetition Credit Agreement, as provided in the DIP L/C Documents. The Debtors are

         authorized to comply with, and perform their obligations under, the DIP L/C Documents and the

         DIP L/C Documents shall be enforceable against each of the Debtors in accordance with their

         terms. The Debtors are authorized to obtain postpetition letters of credit under the DIP L/C Facility

         (the “Postpetition L/Cs”) up to an amount equal to the DIP L/C Facility Limit less the aggregate

         face amount of then issued and outstanding Prepetition L/Cs, which Postpetition L/Cs will be cash

         collateralized (the “DIP L/C Cash Collateral”) on the terms set forth in the DIP L/C Agreement

         and the other DIP L/C Documents with proceeds of the DIP Loans and granted superpriority

         administrative claim status equivalent to and pari passu with the DIP Superpriority Claims

         (the “DIP L/C Superpriority Claims”). Pursuant to the Interim Order, the Debtors’ reimbursement

         obligations in connection with the Prepetition L/Cs were granted allowed DIP L/C Superpriority

         Claim status, subject to the Carve Out, but such obligations shall not be cash collateralized. For

         the avoidance of doubt, the only collateral for the Postpetition L/Cs issued pursuant to the DIP L/C

         Facility shall be DIP L/C Cash Collateral and the only claims against the Debtors in respect of

         reimbursement of obligations in connection with the Prepetition L/Cs shall be the DIP L/C

         Superpriority Claims as set forth herein and in the DIP L/C Documents; provided, however, the


26919129.1

                                                          17
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 18 of 64




         DIP L/C Cash Collateral shall not be used to fund the Carve Out, solely to the extent the applicable

         Postpetition L/Cs secured by such DIP L/C Cash Collateral remains outstanding; provided, further,

         that, in the event any Postpetition L/C expires or is cancelled, any DIP L/C Cash Collateral that

         previously cash collateralized such Postpetition L/C shall be returned to an account under the

         control of the DIP Agent for the benefit of the DIP Lenders.

                        (d)     In accordance with the terms of this Final Order and the DIP Documents,

         proceeds of the DIP Loans shall be used solely for the purposes permitted under the DIP

         Documents and this Final Order, and in accordance with the Approved DIP Budget, subject to

         permitted variances as set forth in this Final Order and the DIP Documents. Attached as Exhibit B

         to the Interim Order and incorporated herein by reference is a budget prepared by the Debtors and

         approved by the Required DIP Lenders in accordance with Section 6.24 of the DIP Credit

         Agreement (the “Approved DIP Budget”).

                        (e)     In furtherance of the foregoing and without further approval of this Court,

         each Debtor is authorized, and the automatic stay imposed by section 362 of the Bankruptcy Code

         is hereby lifted to the extent necessary to perform all acts and to make, execute, and deliver all

         instruments and documents (including, without limitation, the DIP Credit Agreement, any security

         and pledge agreement, and any mortgage to the extent contemplated thereby, or the DIP Credit

         Agreement), and to pay all fees (including all amounts owed to the DIP Lenders and the DIP Agent

         under the DIP Documents) that may be reasonably required or necessary for the Debtors’

         performance of their obligations under the DIP Facility, including, without limitation:

                        (1)     the execution, delivery, and performance of the DIP Documents, including,

                                without limitation, the DIP Credit Agreement, any security and pledge

                                agreement, and any mortgage to the extent contemplated thereby;


26919129.1

                                                         18
             Case 20-11835-JTD     Doc 233        Filed 08/18/20   Page 19 of 64




              (2)   the execution, delivery, and performance of one or more amendments,

                    waivers, consents, or other modifications to and under the DIP Documents

                    (in each case in accordance with the terms of the applicable DIP Documents

                    and in such form as the Debtors, the DIP Agent, and the Required DIP

                    Lenders may agree and upon three (3) business days’ notice to the advisors

                    to the Committee (the “Committee Advisors”), it being understood that no

                    further approval of the Court shall be required for amendments, waivers,

                    consents, or other modifications to and under the DIP Documents or the DIP

                    Obligations that do not shorten the maturity of the extensions of credit

                    thereunder or modify the commitments or the rate of interest or other

                    amounts payable thereunder;

              (3)   the non-refundable payment to each of and/or on behalf of the DIP Secured

                    Parties, as applicable, of the fees referred to in the DIP Documents,

                    including (x) all fees and other amounts owed to the DIP Agent and the

                    DIP Lenders and (y) all reasonable and documented costs and expenses as

                    may be due from time to time, including, without limitation, the reasonable

                    and documented fees and expenses of counsel and other professionals

                    retained as provided for in the DIP Documents and this Final Order

                    (whether incurred before or after the Petition Date, including, for the

                    avoidance of doubt, (a) Gibson, Dunn & Crutcher LLP (as counsel),

                    Rothschild & Co. US Inc. (as financial advisor), and Pachulski, Stang, Ziehl

                    & Jones LLP (as local bankruptcy counsel) (collectively, the “DIP/First

                    Lien Advisors”) to the DIP Lenders and the ad hoc group of the Prepetition


26919129.1

                                             19
                      Case 20-11835-JTD        Doc 233        Filed 08/18/20   Page 20 of 64




                               First Lien Lenders (the “DIP/First Lien Group”); and (b) Weil, Gotshal &

                               Manges LLP (as counsel), and Troutman Pepper Hamilton Sanders LLP (as

                               local bankruptcy counsel) as counsel to the Prepetition First Lien

                               Administrative Agent, DIP Agent, and issuer under the DIP L/C Agreement

                               (collectively, the “Agent Advisors”) and, to the extent necessary to exercise

                               its rights and fulfill its obligations under the DIP Documents, one counsel

                               to the DIP Agent in each local jurisdiction, which such fees and expenses

                               shall not be subject to the approval of the Court, nor shall any recipient of

                               any such payment be required to file with respect thereto any interim or

                               final fee application with the Court, provided that any fees and expenses of

                               a professional shall be subject to the provisions of Paragraph 19 of this Final

                               Order; and

                        (4)    the performance of all other acts required under or in connection with the

                               DIP Documents.

                        (f)    Upon entry of this Final Order, such DIP Documents, the DIP Obligations,

         and the DIP Liens shall constitute valid, binding, and non-avoidable obligations of the Debtors

         enforceable against each Debtor party thereto in accordance with their respective terms and the

         terms of this Final Order for all purposes during the Cases, any subsequently converted Case of

         any Debtor to a case under chapter 7 of the Bankruptcy Code or after the dismissal of any Case.

         No obligation, payment, transfer, or grant of security under the DIP Credit Agreement, the other

         DIP Documents, or this Final Order shall be stayed, restrained, voidable, avoidable, or recoverable

         under the Bankruptcy Code or under any applicable law (including, without limitation, under

         sections 502(d), 548, or 549 of the Bankruptcy Code or under any applicable state Uniform


26919129.1

                                                         20
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 21 of 64




         Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions

         Act or similar statute or common law), or subject to any defense, reduction, setoff, recoupment, or

         counterclaim. All payments or proceeds remitted (a) to or on behalf of the DIP Agent on behalf

         of any DIP Secured Parties or (b) to or on behalf of the Prepetition First Lien Secured Parties, in

         each case, pursuant to the DIP Documents, the provisions of this Final Order, or any subsequent

         order of this Court shall be received free and clear of any claim, charge, assessment, or other

         liability, including, without limitation, any such claim or charge arising out of or based on, directly

         or indirectly, section 506(c) or the “equities of the case” exception of section 552(b) of the

         Bankruptcy Code.

                        (g)     The DIP Guarantors hereby are authorized and directed to jointly, severally,

         and unconditionally guarantee, and upon entry of this Final Order shall be deemed to have

         guaranteed, in full, all of the DIP Obligations of the DIP Borrower.

                4.      Budget and Variance Reporting. On the final business day of every fourth calendar

         week following entry of the Interim Order beginning with the fourth full week following the

         Petition Date (or more frequently if determined by the Debtors), the Debtors will deliver to the

         Prepetition First Lien Administrative Agent, the Agent Advisors, the DIP/First Lien Advisors, and

         the Committee Advisors an updated Budget for the subsequent 13-week period, which shall be in

         form and substance satisfactory to the Required DIP Lenders. The initial Approved DIP Budget

         or any subsequent Approved DIP Budget shall be deemed to constitute the “Approved DIP

         Budget” for purposes of this Final Order with the most recently delivered Budget constituting the

         “Approved DIP Budget,” upon (i) approval by the Required DIP Lenders (which must be in

         writing, email being sufficient) or (ii) 5:00 p.m. (prevailing Eastern time) three (3) business days

         following delivery of such Budget if the Required DIP Lenders have neither approved nor rejected


26919129.1

                                                           21
                       Case 20-11835-JTD             Doc 233         Filed 08/18/20       Page 22 of 64




         the Budget. The Debtors will deliver to the Prepetition First Lien Administrative Agent, the Agent

         Advisors, the DIP/First Lien Advisors, and the Committee Advisors an updated Budget for the

         subsequent 13-week period on the final business day of every fourth calendar week following entry

         of the Interim Order beginning with the fourth full week following the Petition Date. In the event

         the conditions for the most recently delivered Budget to constitute an “Approved DIP Budget” are

         not met as set forth herein, the prior Approved DIP Budget shall remain in full force and effect.

         Commencing on the first full calendar week after the Petition Date, on or before 5:00 p.m.

         (prevailing Eastern time) on Thursday of each week, the Debtors shall deliver to the DIP Agent

         and the DIP/First Lien Advisors and the Committee Advisors a budget variance

         report/reconciliation (the “Approved DIP Budget Variance Report”), setting forth in reasonable

         detail actual operating receipts and operating disbursements on a rolling four-week basis (the

         “Budget Period”)5 and all Budget Variances (as defined below), in each case, on both an individual

         line item basis and an aggregate basis, as compared to the projected amounts therefor set forth in

         the then applicable Approved DIP Budget, together with a statement confirming compliance with

         the budget covenants set forth in Section 6.24 of the DIP Credit Agreement. The Approved DIP

         Budget Variance Report shall include indications as to whether each variance therein is temporary

         or permanent and an explanation, in reasonable detail, of any material variance. The Debtors shall

         not permit the percentage variance with respect to (i) total projected disbursements in each then-

         current Approved DIP Budget to exceed 115% on an aggregate basis of total actual operating




         5
             Notwithstanding anything to the contrary herein, with respect to the Budget Period for the initial Approved DIP
             Budget, the Approved DIP Budget Variance Report delivered August 6, 2020 will include actual operating
             receipts and operating disbursements for the four-week period ending July 31 (including weeks falling prior to
             the Petition Date) and each subsequent Approved DIP Budget Variance Report delivered for succeeding weeks
             will be determined in a similar manner on a rolling four-week basis, through the end of the week prior to the
             delivery of such Approved DIP Budget Variance Report.

26919129.1

                                                                22
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 23 of 64




         disbursements, and (ii) total projected receipts in each then-current Approved DIP Budget to be

         less than 85% on an aggregate basis of total actual operating receipts, in each case, for measuring

         the variance, beginning with the week ending July 31, 2020, which would be reported by the

         Approved DIP Budget Variance Report delivered August 6, 2020, tested weekly on a four week

         rolling basis, in each case, for the Budget Period under the then-current Approved DIP Budget (the

         “Budget Variances”; all references in this Final Order and the DIP Documents to “Approved DIP

         Budget” shall mean the Approved DIP Budget as it is subject to the Budget Variances). For the

         avoidance of doubt, for purposes of Budget Variances testing, the fees and expenses of

         Professional Persons (as defined herein), the Agent Advisors, and the DIP/First Lien Advisors

         shall be excluded.

                5.      Access to Records. The Debtors shall provide the DIP/First Lien Advisors and the

         Committee Advisors with all reporting and other information required to be provided to the DIP

         Agent under the DIP Documents. In addition to, and without limiting, whatever rights to access

         the DIP Secured Parties have under the DIP Documents, upon reasonable notice to Debtors’

         counsel (email being sufficient), at reasonable times during normal business hours, the Debtors

         shall permit representatives, agents, and employees of the DIP Secured Parties to have reasonable

         access to (i) inspect the Debtors’ assets, and (ii) all information (including historical information

         and the Debtors’ books and records) and personnel, including regularly scheduled meetings as

         mutually agreed with senior management of the Debtors and other company advisors (during

         normal business hours), and the DIP Secured Parties shall be provided with access to all

         information they shall reasonably request, excluding any information for which confidentiality is

         owed to third parties, information subject to attorney client or similar privilege, or where such

         disclosure would not be permitted by any applicable requirements of law.


26919129.1

                                                          23
                      Case 20-11835-JTD        Doc 233        Filed 08/18/20   Page 24 of 64




                6.      DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

         all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

         against each of the Debtors’ estates (the “DIP Superpriority Claims”) (without the need to file any

         proof of claim) with priority over any and all administrative expenses, adequate protection claims,

         diminution claims, and all other claims against the Debtors, now existing or hereafter arising, of

         any kind whatsoever, including, without limitation, all administrative expenses of the kind

         specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all

         administrative expenses or other claims arising under sections 105, 326, 327, 328, 330, 331, 361,

         362, 363, 364, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 of the Bankruptcy Code or

         otherwise, whether or not such expenses or claims may become secured by a judgment lien or

         other non-consensual lien, levy or attachment, which allowed claims shall for the purposes of

         section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative expenses allowed

         under section 503(b) of the Bankruptcy Code and which shall be payable from and have recourse

         to all prepetition and postpetition property of the Debtors and all proceeds thereof, including,

         without limitation, any proceeds or property recovered in connection with the pursuit of claims or

         causes of action arising under chapter 5 of the Bankruptcy Code, if any (the “Avoidance Actions”),

         subject only to, and subordinated in all respects to, the payment of the Carve Out; provided,

         however, the DIP L/C Superpriority Claim shall be pari passu with the DIP Superpriority Claims

         and treated as DIP Superpriority Claims pursuant to the terms of this Final Order and the DIP

         Documents. Except as set forth in this Final Order, no other superpriority claims shall be granted

         or allowed in these Cases.

                7.      DIP Liens. As security for the DIP Obligations, effective and perfected upon the

         date of this Final Order, and without the necessity of the execution, recordation of filings by the


26919129.1

                                                         24
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20    Page 25 of 64




         Debtors of mortgages, security agreements, control agreements, pledge agreements, financing

         statements, or other similar documents, or the possession or control by the DIP Agent or any

         DIP Lender of, or over, any DIP Collateral (as defined below), the following security interests and

         liens are hereby granted by the Debtors to the DIP Agent, for the benefit of the DIP Secured Parties

         (all property identified in clause (a) and (b) below being collectively referred to as the

         “DIP Collateral”), subject to (x) Liens permitted pursuant to the terms of the DIP Credit

         Agreement and (y) the Carve Out (all such liens and security interests granted to the DIP Agent,

         for the benefit of the DIP Lenders, pursuant to this Final Order and the DIP Documents, the “DIP

         Liens”):

                         (a)     First Priority Lien On Any Unencumbered Property. Pursuant to section

         364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected, non-

         avoidable, automatically, and properly perfected first priority senior security interest in and lien

         upon all property of the Debtors, whether existing on the Petition Date or thereafter acquired, that,

         on or as of the Petition Date is not subject to valid, perfected, and non-avoidable liens (or perfected

         after the Petition Date to the extent permitted by section 546(b) of the Bankruptcy Code) (subject

         to the Carve Out), including, without limitation (in each case, to the extent not subject to valid,

         perfected, and non-avoidable liens), a 100% equity pledge of any first-tier foreign subsidiaries;

         unencumbered cash of the Debtors (whether maintained with the DIP Agent or otherwise) and any

         investment of such cash, accounts, inventory, goods, contract rights, instruments, documents,

         chattel paper, patents, trademarks, copyrights, and licenses therefor, accounts receivable,

         receivables and receivables records, general intangibles, payment intangibles, tax or other refunds,

         insurance proceeds, letters of credit, contracts, owned real estate, real property leaseholds, fixtures,

         deposit accounts, commercial tort claims, securities accounts, instruments, investment property,


26919129.1

                                                           25
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 26 of 64




         letter-of-credit rights, supporting obligations, machinery and equipment, real property, leases (and

         proceeds from the disposition thereof), all of the issued and outstanding capital stock of each

         Debtor, other equity or ownership interests in or of any entity (including equity interests in

         subsidiaries of each Debtor), money, investment property, intercompany claims, claims arising on

         account of transfers of value from a Debtor to (x) another Debtor and (y) a non-Debtor affiliate

         incurred on or following the Petition Date, causes of action, including causes of action arising

         under section 549 of the Bankruptcy Code (but excluding all other Avoidance Actions), all

         products and proceeds of the foregoing and all proceeds and property recovered in respect of

         Avoidance Actions (the “Avoidance Action Proceeds”) (collectively, the “Previously

         Unencumbered Property”); provided, however, that before seeking repayment of the DIP

         Obligations from Avoidance Action Proceeds, the DIP Agent (as directed by the DIP Lenders in

         their sole discretion) must first seek to satisfy the DIP Obligations from all other DIP Collateral,

         and such Avoidance Action Proceeds shall be preserved during the pendency of such efforts to

         satisfy the DIP Obligations from the DIP Collateral other than Avoidance Action Proceeds.

                        (b)     Liens Priming the Prepetition Liens. Pursuant to section 364(d)(1) of the

         Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected first priority senior

         priming security interest in and lien upon all property of the Debtors that was subject to the

         Prepetition Liens (subject to the Carve Out), including, without limitation, the Prepetition

         Collateral and Cash Collateral; provided that such liens shall be immediately junior to any Prior

         Senior Liens; provided, further, that, for the avoidance of doubt and notwithstanding anything to

         the contrary contained herein, to the extent a lien cannot attach to any of the foregoing pursuant to

         applicable law, the liens granted pursuant to this Final Order shall attach to the Debtors’ economic

         rights, including, without limitation, any and all proceeds of the foregoing.


26919129.1

                                                          26
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 27 of 64




                         (c)    Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

         Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected security interest in and

         lien upon all prepetition and post-petition property of the Debtors immediately junior to the Prior

         Senior Liens.

                8.       Adequate Protection for the Prepetition First Lien Secured Parties. Subject only to

         the Carve Out and the terms of this Final Order, pursuant to sections 361, 363(e), and 364 of the

         Bankruptcy Code, and in consideration of the stipulations and consents set forth herein, as

         adequate protection of their interests in the Prepetition Collateral (including Cash Collateral),

         solely for and equal in amount to the postpetition diminution in value of such interests (each such

         diminution, a “Diminution in Value”), resulting from the imposition of the priming DIP Liens on

         the Prepetition Collateral, the Carve Out, the Debtors’ use of the Prepetition Collateral (including

         Cash Collateral), and the imposition of the automatic stay, the Prepetition First Lien

         Administrative Agent, for the benefit of itself and the other Prepetition First Lien Secured Parties,

         is hereby granted the following (collectively, the “First Lien Adequate Protection Obligations”):

                         (a)    First Lien Adequate Protection Liens. As security for and solely to the

         extent of any Diminution in Value, additional and replacement, valid, binding, enforceable,

         non-avoidable, and effective and automatically perfected postpetition security interests in and liens

         as of the date of this Final Order (together, the “First Lien Adequate Protection Liens”), without

         the necessity of the execution by the Debtors (or recordation or other filing), of security

         agreements, control agreements, pledge agreements, financing statements, mortgages, or other

         similar documents, on all DIP Collateral; provided, however, that before seeking repayment of the

         First Lien Adequate Protection Obligations from Avoidance Action Proceeds, the Prepetition First

         Lien Secured Parties must first seek to satisfy the First Lien Adequate Protection Obligations from


26919129.1

                                                          27
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 28 of 64




         all other DIP Collateral, and such Avoidance Action Proceeds shall be preserved during the

         pendency of such efforts to satisfy the First Lien Adequate Protection Obligations from the DIP

         Collateral other than Avoidance Action Proceeds. Subject to the terms of this Final Order, the

         First Lien Adequate Protection Liens shall be subordinate only to the (A) Carve Out, (B) the DIP

         Liens, and (C) Prior Senior Liens. The First Lien Adequate Protection Liens shall otherwise be

         senior to all other security interests in, liens on, or claims against any of the DIP Collateral

         (including, for the avoidance of doubt, any lien or security interest that is avoided and preserved

         for the benefit of the Debtors and their estates under section 551 of the Bankruptcy Code);

                        (b)     Adequate Protection Superpriority Claims. As further adequate protection,

         and to the extent provided by sections 503(b) and 507(b) of the Bankruptcy Code, allowed

         administrative expense claims in each of the Cases ahead of and senior to any and all other

         administrative expense claims in such Cases to the extent of any postpetition Diminution in Value

         (the “Adequate Protection Superpriority Claims”), but junior to the Carve Out and the DIP

         Superpriority Claims. Subject to the Carve Out and the DIP Superpriority Claims and DIP L/C

         Superpriority Claims in all respects, the Adequate Protection Superpriority Claims will not be

         junior to any claims and shall have priority over all administrative expense claims against each of

         the Debtors, now existing or hereafter arising, of any kind or nature whatsoever, including, without

         limitation, administrative expense claims of the kinds specified in or ordered pursuant to sections

         105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(d), 726, 1113 and 1114

         of the Bankruptcy Code. The Prepetition First Lien Secured Parties shall not receive or retain any

         payments, property or other amounts in respect of the Adequate Protection Superpriority Claims

         under section 507(b) of the Bankruptcy Code granted hereunder unless and until the DIP




26919129.1

                                                         28
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20    Page 29 of 64




         Obligations have been indefeasibly paid in full, in cash, or satisfied in a manner otherwise agreed

         to by the Required DIP Lenders, in each case as provided in the DIP Documents.

                        (c)     First Lien Adequate Protection Payments. As further adequate protection,

         the Debtors are authorized and directed to pay, in accordance with the terms of Paragraph 19 of

         this Final Order, all reasonable and documented fees and expenses (the “Adequate Protection

         Fees”), whether incurred before or after the Petition Date, to the extent not duplicative of any fees

         and/or expenses paid pursuant to paragraph 3(e)(3) hereof, including all reasonable and

         documented fees and expenses of counsel and other professionals retained as provided for in the

         DIP Documents and this Final Order, including, for the avoidance of doubt, of (i) the Agent

         Advisors, as counsel to the DIP Agent and Prepetition First Lien Administrative Agent, (ii) the

         DIP/First Lien Group Advisors, and (iii) to the extent necessary to exercise and fulfill its

         obligations under the Prepetition First Lien Loan Documents, one counsel to the Prepetition First

         Lien Secured Parties (taken as a whole) in each local jurisdiction that is material to the Prepetition

         First Lien Secured Parties (taken as a whole) (all payments referenced in this sentence, collectively,

         the “Adequate Protection Payments”). None of the Adequate Protection Fees shall be subject to

         separate approval by this Court or the U.S. Trustee Guidelines, and no recipient of any such

         payment shall be required to file any interim or final fee application with respect thereto or

         otherwise seek the Court’s approval of any such payments.

                        (d)     Right to Seek Additional Adequate Protection. This Final Order is without

         prejudice to, and does not constitute a waiver of, expressly or implicitly, the rights of the

         Prepetition First Lien Secured Parties to request further or alternative forms of adequate protection

         at any time or the rights of the Debtors or any other party to contest such request.




26919129.1

                                                          29
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 30 of 64




                9.      Adequate Protection for the Prepetition Second Lien Secured Parties. Pursuant to

         the terms of this Final Order and sections 361, 363(e), and 364 of the Bankruptcy Code, as adequate

         protection of their interests in the Prepetition Collateral (including Cash Collateral), solely for and

         equal in amount to the postpetition Diminution in Value, resulting from the imposition of the

         priming DIP Liens on the Prepetition Collateral, the Carve Out, the Debtors’ use of the Prepetition

         Collateral (including Cash Collateral), and the imposition of the automatic stay, the Prepetition

         Second Lien Administrative Agent, for the benefit of itself and the other Prepetition Second Lien

         Secured Parties, is hereby granted the following (collectively, the “Second Lien Adequate

         Protection Obligations” and, together with the First Lien Adequate Protection Obligations, the

         “Adequate Protection Obligations”):

                        (a)     Second Lien Adequate Protection Liens. As security for and solely to the

         extent of any Diminution in Value, additional and replacement, valid, binding, enforceable,

         non-avoidable, and effective and automatically perfected postpetition security interests in and liens

         as of the date of this Final Order (together, the “Second Lien Adequate Protection Liens” and,

         together with the First Lien Adequate Protection Liens, the “Adequate Protection Liens”), without

         the necessity of the execution by the Debtors (or recordation or other filing), of security

         agreements, control agreements, pledge agreements, financing statements, mortgages, or other

         similar documents, on all DIP Collateral; provided, however, that before seeking repayment of the

         Second Lien Adequate Protection Obligations from Avoidance Action Proceeds, the Prepetition

         Second Lien Secured Parties must first seek to satisfy the Second Lien Adequate Protection

         Obligations from all other DIP Collateral, and such Avoidance Action Proceeds shall be preserved

         during the pendency of such efforts to satisfy the Second Lien Adequate Protection Obligations

         from the DIP Collateral other than Avoidance Action Proceeds. Subject to the terms of this Final


26919129.1

                                                           30
                       Case 20-11835-JTD         Doc 233        Filed 08/18/20    Page 31 of 64




         Order, the Second Lien Adequate Protection Liens shall be subordinate only to the (A) Carve Out,

         (B) the DIP Liens, (C) the First Lien Adequate Protection Liens, (D) the First Lien Loan Liens,

         and (E) Prior Senior Liens. The Second Lien Adequate Protection Liens shall otherwise be senior

         to all other security interests in, liens on, or claims against any of the DIP Collateral (including,

         for the avoidance of doubt, any lien or security interest that is avoided and preserved for the benefit

         of the Debtors and their estates under section 551 of the Bankruptcy Code).

                 10.     Carve Out.

                         (a)     Priority of Carve Out. Subject to the terms and conditions contained in this

         Paragraph 10, each of the DIP Liens, DIP Superpriority Claims, DIP Superpriority L/C Claims,

         Prepetition Liens, Adequate Protection Liens, and Adequate Protection Superpriority Claims shall

         be subject and subordinate to payment of the Carve Out; provided, however, that the DIP L/C Cash

         Collateral shall not be used to fund the Carve Out, solely to the extent the applicable Postpetition

         L/Cs secured by such DIP L/C Cash Collateral remains outstanding. The Carve Out shall have

         such priority claims and liens over all assets of the Debtors, including any DIP Collateral,

         Prepetition Collateral, and any funds in the escrow account into which the DIP Loans are funded

         (the “DIP Loan Escrow”).

                         (b)     Definition of Carve Out. As used in this Final Order, the “Carve Out”

         means the sum of (i) all fees required to be paid to the Clerk of the Court and to the United States

         Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

         rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

         to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

         the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

         procedural order, or otherwise, all fees and expenses (including any success or transaction or


26919129.1

                                                           31
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 32 of 64




         completion fees owed to Greenhill & Co., LLC (“Greenhill”) or Perella Weinberg Partners LP

         (“PWP”), to the extent payable pursuant to an order entered by the Court approving Greenhill’s

         and PWP’s retentions in the Cases, as applicable) (the “Allowed Professional Fees”) incurred by

         persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy

         Code (the “Debtor Professionals”) and the Committee pursuant to section 328 or 1103 of the

         Bankruptcy Code (the “Committee Professionals” and, together with the Debtor Professionals, the

         “Professional Persons”) at any time before or on the first business day following delivery by the

         DIP Agent (at the direction of the Required DIP Lenders) of a Carve Out Trigger Notice (as defined

         below), whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice,

         (the amounts set forth in clauses (i) through (iii), the “Pre-Carve Out Trigger Notice Cap”); and

         (iv) Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

         $3,500,000 incurred after the first business day following delivery by the DIP Agent of the Carve

         Out Trigger Notice (such date, the “Trigger Date”), to the extent allowed at any time, whether by

         interim order, procedural order, or otherwise, less the amount of any prepetition retainers received

         by any such Professional Persons and not previously returned or applied to fees and expenses (the

         amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap” and, together

         with the Pre-Carve Out Trigger Notice Cap, the “Carve Out Cap”). For purposes of the foregoing,

         “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other electronic

         means) by the DIP Agent to the Debtors, their lead restructuring counsel (Latham & Watkins LLP),

         the U.S. Trustee, and counsel to the Committee, which notice may be delivered following the

         occurrence and during the continuation of an Event of Default (as defined in the DIP Credit

         Agreement) and acceleration of the DIP Obligations under the DIP Facility, stating that the Post-

         Carve Out Trigger Notice Cap has been invoked. Notwithstanding anything in this Final Order or


26919129.1

                                                         32
                      Case 20-11835-JTD        Doc 233        Filed 08/18/20   Page 33 of 64




         the DIP Documents to the contrary, in no event shall the Carve Out apply to the DIP L/C Cash

         Collateral, solely to the extent the applicable Postpetition L/Cs secured by such DIP L/C Cash

         Collateral remains outstanding.

                        (c)    Carve Out Reserve. Notwithstanding the occurrence of an Event of Default

         or conditions to borrowing or release of funds from the DIP Loan Escrow, on the day on which a

         Carve Out Trigger Notice is given by the DIP Agent to the Debtors with a copy to counsel to the

         Committee (the “Termination Declaration Date”), the Carve Out Trigger Notice shall (i) be

         deemed a draw request and notice of borrowing by the Debtors for DIP Loans under the DIP

         Facility (on a pro rata basis based on the then outstanding DIP Obligations) and/or request to

         release funds from the DIP Loan Escrow, in an amount equal to the then unpaid amounts of the

         Allowed Professional Fees plus reasonably estimated fees not yet allowed for the period through

         and including the Termination Declaration Date (any such amounts actually advanced shall

         constitute DIP Loans and shall be deposited in the DIP Loan Escrow), and (ii) also constitute a

         demand to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

         held by any Debtor or available in the DIP Loan Escrow to fund a reserve in an amount equal to

         the then unpaid amounts of the Allowed Professional Fees plus reasonably estimated fees not yet

         allowed for the period through and including the Termination Declaration Date. The Debtors shall

         deposit and hold such amounts in a segregated account in trust to pay such then unpaid Allowed

         Professional Fees plus reasonably estimated fees not yet allowed for the period through and

         including the Termination Declaration Date (the “Pre-Carve Out Trigger Notice Reserve”) prior

         to any and all other claims. On the Termination Declaration Date, the Carve Out Trigger Notice

         shall also (i) be deemed a request by the Debtors for DIP Loans under the DIP Facility (on a pro

         rata basis based on the then outstanding DIP Obligations) and/or request to release funds from the


26919129.1

                                                         33
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 34 of 64




         DIP Loan Escrow in an amount equal to the Post-Carve Out Trigger Notice Cap (any such amounts

         actually advanced shall constitute DIP Loans) and (ii) constitute a demand to the Debtors to utilize

         all cash on hand as of such date and any available cash thereafter held by any Debtor or available

         in the DIP Loan Escrow, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a reserve

         in an amount equal to the Post-Carve Out Trigger Notice Cap . The Debtors shall deposit and hold

         such amounts in a segregated account in trust to pay such Allowed Professional Fees benefiting

         from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and,

         together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any

         and all other claims. On the first business day after the DIP Agent gives such notice to such DIP

         Lenders, notwithstanding anything in the DIP Credit Agreement to the contrary, including with

         respect to the existence of a Default (as defined in the DIP Credit Agreement) or Event of Default,

         the failure of the Debtors to satisfy any or all of the conditions precedent for DIP Loans under the

         DIP Facility, any termination of the DIP Obligations following an Event of Default, or the

         occurrence of the Maturity Date (as defined in the DIP Credit Agreement), each DIP Lender with

         an outstanding Commitment (as defined in the DIP Credit Agreement, on a pro rata basis based on

         the then outstanding Commitments) shall make available to the DIP Agent such DIP Lender’s pro

         rata share with respect to such borrowing in accordance with the DIP Facility. All funds in the

         Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth in the Pre-

         Carve Out Trigger Notice Cap (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt,

         the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out

         Trigger Notice Reserve has not been reduced to zero, to pay the DIP Agent for the benefit of the

         DIP Lenders, unless the DIP Obligations have been indefeasibly paid in full, in cash, and all

         Commitments have been terminated, in which case any such excess shall be paid to the Prepetition


26919129.1

                                                          34
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20    Page 35 of 64




         First Lien Secured Parties in accordance with their rights and priorities as of the Petition Date. All

         funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set

         forth in the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Amounts”), and then, to the

         extent the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the DIP

         Agent for the benefit of the DIP Lenders, unless the DIP Obligations have been indefeasibly paid

         in full, in cash, and all Commitments have been terminated, in which case any such excess shall

         be paid to the Prepetition First Lien Secured Parties in accordance with their rights and priorities

         as of the Petition Date. Notwithstanding anything to the contrary in the DIP Documents, or this

         Final Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth in

         this Paragraph 10, then, any excess funds in one of the Carve Out Reserves following the payment

         of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used to fund

         the other Carve Out Reserves, up to the applicable amount set forth in this Paragraph 10, prior to

         making any payments to the DIP Agent or the Prepetition First Lien Secured Parties, as

         applicable. Notwithstanding anything to the contrary in the DIP Documents or this Final Order,

         following delivery of a Carve Out Trigger Notice, the DIP Agent and the Prepetition First Lien

         Administrative Agent shall not sweep or foreclose on cash (including cash received as a result of

         the sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have been

         fully funded, but shall have a security interest in any residual interest in the Carve Out Reserves,

         with any excess paid to the DIP Agent for application in accordance with the DIP

         Documents.     Further, notwithstanding anything to the contrary in this Final Order,

         (i) disbursements by the Debtors from the Carve Out Reserves shall not constitute DIP Loans or

         increase or reduce the DIP Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full

         the Allowed Professional Fees shall not affect the priority of the Carve Out, and (iii) in no way


26919129.1

                                                          35
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20   Page 36 of 64




         shall the Approved DIP Budget, Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve

         Out Reserves, or any of the foregoing be construed as a cap or limitation on the amount of the

         Allowed Professional Fees due and payable by the Debtors. For the avoidance of doubt and

         notwithstanding anything to the contrary in this Final Order, (i) the DIP Facility, the Prepetition

         First Lien Documents or the Second Lien Note Documents (as defined in the Intercreditor

         Agreement), the Carve Out shall be senior to all liens and claims securing the DIP Facility, the

         Adequate Protection Liens, the Adequate Protection Superiority Claims, any claims arising under

         section 507(b) of the Bankruptcy Code, and any and all other forms of adequate protection, liens,

         or claims securing the DIP Obligations, the Prepetition First Lien Obligations, and the obligations

         pursuant to the Securities Purchase Agreement and (ii) whether an amount equal to the Post-Carve

         Out Trigger Notice Reserve must be included in the wind-down budget for the Debtors’ wind-

         down of their estates upon the closing of a sale or sales of all or substantially all of the Debtors’

         assets under section 363 of the Bankruptcy Code shall be determined in connection with any

         hearing at which the Debtors seek approval of any such sale, and all respective rights of parties in

         interest with respect thereto are reserved.

                        (d)     Payment of Allowed Professional Fees Prior to the Termination Declaration

         Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration

         Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.

                        (e)     No Direct Obligation To Pay Allowed Professional Fees. Except for

         funding the Carve Out Reserves as provided herein, none of the DIP Agent, DIP Lenders, or the

         Prepetition First Lien Secured Parties shall be responsible for the payment or reimbursement of

         any fees or disbursements of any Professional Person incurred in connection with the Cases or any

         successor cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or


26919129.1

                                                          36
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 37 of 64




         otherwise shall be construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition First

         Lien Secured Parties, in any way, to pay compensation to, or to reimburse expenses of, any

         Professional Person or to guarantee that the Debtors have sufficient funds to pay such

         compensation or reimbursement.

                        (f)     Payment of Carve Out On or After the Termination Declaration Date. Any

         payment or reimbursement made on or after the occurrence of the Termination Declaration Date

         in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a

         dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and made a part of, the

         DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the protections

         granted under this Final Order, the DIP Documents, the Bankruptcy Code, and applicable law.

                11.     Reservation of Rights of the DIP Agent, DIP Lenders, and Prepetition First Lien

         Secured Parties. Subject in all cases to the Carve Out, notwithstanding any other provision in this

         Final Order or the DIP Documents to the contrary, the entry of this Final Order is without prejudice

         to, and does not constitute a waiver of, expressly or implicitly, or otherwise impair: (a) any of the

         rights of any of the Prepetition First Lien Secured Parties to seek any other or supplemental relief

         in respect of the Debtors including the right to seek additional adequate protection at and following

         the Final Hearing; provided that any such further or different adequate protection shall at all times

         be subordinate and junior to the Carve Out and the claims and liens of the DIP Secured Parties

         granted under this Final Order and the DIP Documents; (b) any of the rights of the DIP Secured

         Parties or the Prepetition First Lien Secured Parties under the DIP Documents, the Prepetition First

         Lien Loan Documents, the Intercreditor Agreement, or the Bankruptcy Code or under non-

         bankruptcy law (as applicable), including, without limitation, the right of any of the DIP Secured

         Parties or the Prepetition First Lien Secured Parties to (i) request modification of the automatic


26919129.1

                                                          37
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 38 of 64




         stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the Cases, conversion

         of any of the Cases to cases under chapter 7, or appointment of a chapter 11 trustee or examiner

         with expanded powers in any of the Cases, (iii) seek to propose, subject to the provisions of section

         1121 of the Bankruptcy Code, a chapter 11 plan or plans; or (c) any other rights, claims, or

         privileges (whether legal, equitable, or otherwise) of any of the DIP Secured Parties or the

         Prepetition First Lien Secured Parties. The delay in or failure of the DIP Secured Parties and/or

         the Prepetition First Lien Secured Parties to seek relief or otherwise exercise their rights and

         remedies shall not constitute a waiver of any of the DIP Secured Parties’ or the Prepetition First

         Lien Secured Parties’ rights and remedies.

                12.     Reservation of Certain Committee and Third Party Rights and Bar of Challenges

         and Claims. Subject to the Challenge Period (as defined herein), the stipulations, admissions,

         waivers, and releases contained in this Final Order, including the Debtors’ Stipulations, shall be

         binding upon the Debtors, their estates, and any of their respective successors in all circumstances

         and for all purposes, and the Debtors are deemed to have irrevocably waived and relinquished all

         Challenges (as defined below) as of the Petition Date. The stipulations, admissions, and waivers

         contained in this Final Order, including, the Debtors’ Stipulations, shall be binding upon all other

         parties in interest, including the Committee and any other person acting on behalf of the Debtors’

         estates, unless and to the extent that a party in interest with proper standing granted by order of the

         Court (or other court of competent jurisdiction) has timely and properly filed an adversary

         proceeding or contested matter under the Bankruptcy Rules (i) before the earlier of (a) except as

         to the Committee, seventy-five (75) calendar days after entry of the Interim Order, and (b) in the

         case of any such adversary proceeding or contested matter filed by the Committee, sixty (60)

         calendar days after the appointment of such Committee, subject to further extension by written


26919129.1

                                                           38
                      Case 20-11835-JTD           Doc 233        Filed 08/18/20    Page 39 of 64




         agreement of the Debtors and the Prepetition First Lien Administrative Agent (acting at the

         direction of the Required Lenders (as defined in the Prepetition Credit Agreement)) or as ordered

         by the Court for cause shown after notice and hearing (in each case, a “Challenge Period” and the

         date of expiration of each Challenge Period being a “Challenge Period Termination Date”);

         provided, however, that if, prior to the end of the Challenge Period, (x) the cases convert to chapter

         7, or (y) if a chapter 11 trustee is appointed, then, in each such case, the Challenge Period shall be

         extended by the later of (A) the time remaining under the Challenge Period plus ten (10) days or

         (B) such other time as ordered by the Court solely with respect to any such trustee, commencing

         on the occurrence of either of the events discussed in the foregoing clauses (x) and (y); (ii) seeking

         to avoid, object to, or otherwise challenge the findings or Debtors’ Stipulations regarding: (a) the

         validity, enforceability, extent, priority, or perfection of the mortgages, security interests, and liens

         of the Prepetition First Lien Administrative Agent and the Prepetition First Lien Secured Parties;

         or (b) the validity, enforceability, allowability, priority, secured status, or amount of the Prepetition

         First Lien Obligations (any such claim, a “Challenge”), and (iii) in which the Court enters a final

         order in favor of the plaintiff sustaining any such Challenge in any such timely filed adversary

         proceeding or contested matter. The timely filing of a motion (x) seeking to extend the Challenge

         Period for cause shown by the Committee (an “Extension Motion”) or (y) seeking standing to file

         a Challenge before the termination of the Challenge Period, which attaches a proposed Challenge,

         shall toll the Challenge Period Termination Date only as to the party that timely filed such

         Extension Motion or standing motion until such motion is resolved or adjudicated by the Court;

         provided, however that the Debtors, the Prepetition First Lien Secured Parties, and the Committee

         hereby agree that the Committee shall seek a hearing on any Extension Motion on an expedited

         basis. Upon the expiration of the Challenge Period Termination Date without the filing of a


26919129.1

                                                            39
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 40 of 64




         Challenge (or if any such Challenge is filed and overruled): (a) any and all such Challenges by

         any party (including the Committee, any chapter 11 trustee, and/or any examiner or other estate

         representative appointed or elected in these Cases, and any chapter 7 trustee and/or examiner or

         other estate representative appointed or elected in any Successor Case) shall be deemed to be

         forever barred; (b) the Prepetition First Lien Obligations shall constitute allowed claims, not

         subject to counterclaim, setoff, recoupment, reduction, subordination, recharacterization, defense,

         or avoidance for all purposes in the Debtors’ Cases and any Successor Cases; (c) the First Lien

         Loan Liens shall be deemed to have been, as of the Petition Date, legal, valid, binding, and

         perfected secured claims, not subject to recharacterization, subordination, or avoidance; and (d)

         all of the Debtors’ stipulations and admissions contained in this Final Order, including the Debtors’

         Stipulations, and all other waivers, releases, affirmations, and other stipulations as to the priority,

         extent, and validity as to the Prepetition First Lien Secured Parties’ claims, liens, and interests

         contained in this Final Order shall be of full force and effect and forever binding upon the Debtors,

         the Debtors’ estates, and all creditors, interest holders, and other parties in interest in these Cases

         and any Successor Cases. If any such adversary proceeding or contested matter is timely and

         properly filed under the Bankruptcy Rules and remains pending and the Cases are converted to

         chapter 7, the chapter 7 trustee may continue to prosecute such adversary proceeding or contested

         matter on behalf of the Debtors’ estates. Furthermore, if any such adversary proceeding or

         contested matter is timely and properly filed under the Bankruptcy Rules, the stipulations and

         admissions contained in this Final Order, including the Debtors’ Stipulations, shall nonetheless

         remain binding and preclusive on the Committee and any other person or entity except to the extent

         that such stipulations and admissions were expressly challenged in such adversary proceeding or

         contested matter prior to the Challenge Period Termination Date. Nothing in this Final Order vests


26919129.1

                                                           40
                        Case 20-11835-JTD        Doc 233        Filed 08/18/20   Page 41 of 64




         or confers on any person (as defined in the Bankruptcy Code), including, without limitation, the

         Committee, standing or authority to pursue any cause of action belonging to the Debtors or their

         estates, including, without limitation any challenges (including a Challenge) with respect to the

         Prepetition First Lien Loan Documents, the First Lien Loan Liens, and the Prepetition First Lien

         Obligations, and, to the extent required by applicable law, a separate order of the Court conferring

         such standing on the Committee or other party-in-interest shall be a prerequisite for the prosecution

         of a Challenge by such Committee or such other party-in-interest.

                13.      DIP Termination Date.       On the DIP Termination Date (as defined below),

         consistent with Section 8.02 of the DIP Credit Agreement, (a) all DIP Obligations shall be

         immediately due and payable, all Commitments will terminate, and the Carve Out Reserves shall

         be immediately funded; (b) all authority to use Cash Collateral shall cease; provided, however, that

         during the Remedies Notice Period (as defined below), the Debtors may use Cash Collateral solely

         to fund the Carve Out and pay payroll and other expenses critical to the administration of the

         Debtors’ estates strictly in accordance with the Approved DIP Budget, subject to such variances

         as permitted in the DIP Credit Agreement; and (c) the DIP Secured Parties shall be otherwise

         entitled to exercise rights and remedies under the DIP Documents in accordance with this

         Final Order.

                14.      Events of Default. The occurrence of any of the following events, unless waived

         by the Required DIP Lenders in accordance with the terms of the DIP Documents, shall constitute

         an event of default (collectively, the “Events of Default”): (a) the failure of the Debtors to perform,

         in any material respect, any of the terms, provisions, conditions, covenants, or obligations under

         this Final Order, (b) the failure of the Debtors to comply with any of the Required Milestones (as

         defined below) or (c) the occurrence of an “Event of Default” under the DIP Credit Agreement;


26919129.1

                                                           41
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 42 of 64




         provided, however, that notwithstanding anything herein or in the DIP Credit Agreement, section

         8.01(f)(x) of the DIP Credit Agreement shall be amended and restated in its entirety as follows:

                        “the commencement of a suit or an action (but not including a motion for
                        standing to commence a suit or an action) by any Loan Party or any Affiliate
                        thereof against either the DIP Agent or any Lender or the Pre-Petition Agent
                        or any Pre-Petition Lender and the continuation thereof without dismissal
                        for thirty (30) days after service thereof on either the DIP Agent or such
                        Lender or Pre-Petition Agent or any Pre-Petition Lender, that asserts or
                        seeks by or on behalf of a Loan Party, any Affiliate thereof, or any state or
                        federal environmental protection or health and safety agency a claim or any
                        legal or equitable remedy that would (x) have the effect of invalidating,
                        subordinating or challenging any or all of the Obligations or Liens of the
                        DIP Agent or any Lender under the Loan Documents or the Pre-Petition
                        Obligations or Liens of the Pre-Petition Agent or Pre-Petition Lenders under
                        the Pre-Petition Loan Documents to any other claim, or (y) have a material
                        adverse effect on the rights and remedies of the DIP Agent or any Lender
                        or Pre-Petition Agent or any Prior Lender under any Loan Document or the
                        Pre-Petition Agent or Pre-Petition Lenders under the Pre-Petition Loan
                        Documents or the collectability of all or any portion of the Obligations
                        under the Loan Documents or the Pre-Petition Obligations;”


         provided, further, however, that notwithstanding anything herein or in the DIP Credit Agreement,

         section 8.01(f)(ii) of the DIP Credit Agreement shall be amended and restated in its entirety as

         follows:

                        “the filing of any plan of reorganization or plan of liquidation (subject to
                        the last sentence of Section 7.10) or disclosure statement attendant thereto,
                        or any direct or indirect amendment to any such plan or disclosure
                        statement, by a Loan Party that does not propose to indefeasibly repay in
                        full in cash the Obligations under this Agreement, or by any other Person to
                        which the DIP Agent (at the Direction of the Required DIP Lenders) does
                        not consent, or any of the Loan Parties or their Subsidiaries shall seek,
                        support or fail to contest in good faith the filing or confirmation of any such
                        plan or entry of any such order, (B) the entry of any order terminating any
                        Loan Party’s exclusive right to file a plan of reorganization or plan of
                        liquidation, or (C) the expiration of any Loan Party’s exclusive right to file
                        a plan of reorganization or plan of liquidation.”




26919129.1

                                                          42
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 43 of 64




         provided, further, however, that notwithstanding anything herein or in the DIP Credit Agreement,

         section 8.01(f)(iii) of the DIP Credit Agreement shall be amended and restated in its entirety as

         follows:

                        “the entry of an order in any of the Chapter 11 Cases confirming a plan of
                        reorganization or plan of liquidation (subject to the last sentence of Section
                        7.10) that is not acceptable to the Required DIP Lenders;”


                15.     Milestones. The Debtors’ failure to comply with those certain case milestones set

         forth in Section 6.25 of the DIP Credit Agreement (collectively, the “Required Milestones”) shall

         constitute an “Event of Default” in accordance with the terms of the DIP Credit Agreement;

         provided, however, that notwithstanding anything herein or in the DIP Credit Agreement, the

         words “forty-two (42) days” shall be deleted in section 6.25(e) of the DIP Credit Agreement and

         replaced with the words “fifty-one (51) days.”

                16.     Rights and Remedies Upon Event of Default. Immediately upon the occurrence

         and during the continuation of an Event of Default, notwithstanding the provisions of section 362

         of the Bankruptcy Code, without any application, motion, or notice to, hearing before, or order

         from the Court, but subject to the terms of this Final Order, subject to the Remedies Notice Period

         (defined below), (a) the DIP Agent (at the direction of the Required DIP Lenders) may declare

         (any such declaration shall be referred to herein as a “Termination Declaration”) (i) all DIP

         Obligations owing under the DIP Documents to be immediately due and payable, (ii) the

         termination, reduction or restriction of any further commitment to extend credit to the Debtors to

         the extent any such commitment remains under the DIP Facility, (iii) termination of the DIP

         Facility and the DIP Documents as to any future liability or obligation of the DIP Agent and the

         DIP Lenders, but without affecting any of the DIP Liens or the DIP Obligations, and (iv) that the

         Carve Out shall be triggered, through the delivery of the Carve Out Trigger Notice to the DIP

26919129.1

                                                          43
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 44 of 64




         Borrower and (b) subject to paragraph 13(b), the DIP Agent (at the direction of the Required DIP

         Lenders) may declare a termination, reduction or restriction on the ability of the Debtors to use

         Cash Collateral (the date on which a Termination Declaration is delivered, the “DIP Termination

         Date”). The Termination Declaration shall not be effective until notice has been provided by

         electronic mail (or other electronic means) to counsel to the Debtors, counsel to a Committee, and

         the U.S. Trustee. The automatic stay in the Cases otherwise applicable to the DIP Agent, the DIP

         Lenders, and the Prepetition First Lien Secured Parties is hereby modified so that five (5) business

         days after the DIP Termination Date (the “Remedies Notice Period”): (a) the DIP Agent (at the

         direction of the Required DIP Lenders) shall be entitled to exercise its rights and remedies in

         accordance with the DIP Documents and this Final Order to satisfy the DIP Obligations, DIP

         Superpriority Claims, DIP L/C Superpriority Claims and DIP Liens, subject to the Carve Out; (b)

         subject to the foregoing clause (a), the applicable Prepetition First Lien Secured Parties shall be

         entitled to exercise their respective rights and remedies to the extent available in accordance with

         the applicable Prepetition First Lien Loan Documents and this Final Order with respect to the

         Debtors’ use of Cash Collateral. During the Remedies Notice Period, the Debtors, the Committee,

         and/or any party in interest shall be entitled to seek an emergency hearing within the Remedies

         Notice Period with the Court for the sole purpose (unless the Court orders otherwise) of contesting

         whether an Event of Default has occurred or is continuing or for the contested use of Cash

         Collateral. Except as set forth in this Paragraph 16 or otherwise ordered by the Court prior to the

         expiration of the Remedies Notice Period, after the Remedies Notice Period, the Debtors shall

         waive their right to and shall not be entitled to seek relief, including, without limitation, under

         section 105 of the Bankruptcy Code, to the extent such relief would in any way impair or restrict

         the rights and remedies of the DIP Agent, the DIP Lenders, or the Prepetition First Lien Secured


26919129.1

                                                         44
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 45 of 64




         Parties under this Final Order. Unless the Court has determined that an Event of Default has not

         occurred and/or is not continuing or the Court orders otherwise, the automatic stay, as to all of the

         DIP Agent, DIP Lenders, and Prepetition First Lien Secured Parties (solely with respect to the use

         of Cash Collateral to the extent permitted hereunder) shall automatically be terminated at the end

         of the Remedies Notice Period without further notice or order. Upon expiration of the Remedies

         Notice Period, the DIP Agent (at the direction of the Required DIP Lenders) and the Prepetition

         First Lien Secured Parties shall be permitted to exercise all remedies set forth herein, and in the

         DIP Documents, and as otherwise available at law without further order of or application or motion

         to this Court consistent with this Final Order; provided, that the Prepetition First Lien Secured

         Parties shall be permitted to exercise remedies to the extent available solely with respect to the

         Debtors’ use of Cash Collateral.

                17.     Limitation on Charging Expenses Against Collateral.                No expenses of

         administration of the Cases or any future proceeding that may result therefrom, including

         liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be charged

         against or recovered from (a) the DIP Collateral (except to the extent of the Carve Out), the DIP

         Agent, or the DIP Lenders or (b) the Prepetition Collateral (except to the extent of the Carve Out)

         or the Prepetition First Lien Secured Parties, in each case, pursuant to sections 105(a) or 506(c) of

         the Bankruptcy Code or any similar principle of law or equity, without the prior written consent

         of the DIP Agent, the DIP Lenders, and the Prepetition First Lien Secured Parties, as applicable,

         and no such consent shall be implied from any other action, inaction, or acquiescence by the DIP

         Agent, the DIP Lenders, or the Prepetition First Lien Secured Parties.

                18.     Use of Cash Collateral.        The Debtors are hereby authorized to use all

         Cash Collateral of the Prepetition First Lien Secured Parties, but solely for the purposes set forth


26919129.1

                                                          45
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 46 of 64




         in this Final Order and in accordance with the Approved DIP Budget (subject to permitted

         variances as set forth in this Final Order and the DIP Documents), including, without limitation,

         to make payments on account of the Adequate Protection Obligations provided for in this

         Final Order, from the date of this Final Order through and including the date of termination of the

         DIP Credit Agreement. Except on the terms and conditions of this Final Order, the Debtors shall

         be enjoined and prohibited from at any time using the Cash Collateral.

                19.     Expenses and Indemnification.

                        (a)     The Debtors are hereby authorized and directed to pay, in accordance with

         this Final Order, the principal, interest, fees, payments, expenses, and other amounts described in

         the DIP Documents as such amounts become due and without need to obtain further Court

         approval, including, without limitation, backstop, fronting, closing, arrangement or commitment

         payments (including all payments and other amounts owed to the DIP Lenders), administrative

         agent’s fees, collateral agent’s fees, and escrow agent’s fees (including all fees and other amounts

         owed to the DIP Agent), the reasonable and documented fees and disbursements of counsel and

         other professionals to the extent set forth in Paragraphs 3(d)(iii) and 8(c) of this Final Order,

         whether or not such fees arose before or after the Petition Date, all to the extent provided in this

         Final Order or the DIP Documents. Notwithstanding the foregoing, the Debtors are authorized

         and directed to pay on the Closing Date (as defined in the DIP Documents) all reasonable and

         documented fees, costs, and expenses, including the fees and expenses of counsel to the DIP

         Lenders, the DIP Agent, the Prepetition First Lien Administrative Agent, and the DIP/First Lien

         Group, incurred on or prior to such date without the need for any professional engaged by the DIP




26919129.1

                                                         46
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20    Page 47 of 64




         Lenders, the DIP Agent, the Prepetition First Lien Administrative Agent, or the DIP/First Lien

         Group to first deliver a copy of its invoice as provided for herein.

                        (b)     The Debtors shall be jointly and severally obligated to pay all fees and

         expenses described above, which obligations shall constitute the DIP Obligations. The Debtors

         shall pay the reasonable and documented professional fees, expenses, and disbursements of

         professionals to the extent provided for in Paragraphs 3(d)(iii) and 8(c) of this Final Order

         (collectively, the “Lender Professionals” and, each, a “Lender Professional”) no later than ten (10)

         business days (the “Review Period”) after the receipt by counsel for the Debtors, the Committee,

         or the U.S. Trustee of each of the invoices therefor (the “Invoiced Fees”) and without the necessity

         of filing formal fee applications or complying with the U.S. Trustee Guidelines, including such

         amounts arising before the Petition Date. Invoiced Fees shall be in the form of an invoice summary

         for professional fees and categorized expenses incurred during the pendency of the Cases, and

         such invoice summary shall not be required to contain time entries, but shall include a general,

         brief description of the nature of the matters for which services were performed, and which may

         be redacted or modified to the extent necessary to delete any information subject to the attorney-

         client privilege, any work product doctrine, privilege or protection, common interest doctrine

         privilege or protection, any other evidentiary privilege or protection recognized under applicable

         law, or any other confidential information, and the provision of such invoices shall not constitute

         any waiver of the attorney-client privilege, work product doctrine, privilege or protection, common

         interest doctrine privilege or protection, or any other evidentiary privilege or protection recognized

         under applicable law. The Debtors, the Committee, or the U.S. Trustee may dispute the payment

         of any portion of the Invoiced Fees (the “Disputed Invoiced Fees”) if, within the Review Period,

         a Debtor, the Committee, or the U.S. Trustee notifies the submitting party in writing setting forth


26919129.1

                                                          47
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 48 of 64




         the specific objections to the Disputed Invoiced Fees (to be followed by the filing with the Court,

         if necessary, of a motion or other pleading, with at least ten (10) days prior written notice to the

         submitting party of any hearing on such motion or other pleading). For avoidance of doubt, the

         Debtors shall promptly pay in full all Invoiced Fees other than the Disputed Invoiced Fees.

                        (c)     In addition, the Debtors will indemnify the DIP Lenders, the DIP Agent,

         and their respective affiliates, successors, and assigns and the officers, directors, employees,

         agents, attorneys, advisors, controlling persons, and members of each of the foregoing (each an

         “Indemnified Person”) and hold them harmless from and against all costs, expenses (including but

         not limited to reasonable and documented legal fees and expenses), and liabilities arising out of or

         relating to the transactions contemplated hereby and any actual or proposed use of the proceeds of

         any loans made under the DIP Facility; provided that no such person will be indemnified for costs,

         expenses, or liabilities to the extent determined by a final, non-appealable judgment of a court of

         competent jurisdiction to have been incurred solely by reason of the gross negligence, fraud, or

         willful misconduct of such person (or their related persons). No Indemnified Person shall have

         any liability (whether direct or indirect, in contract, tort, or otherwise) to the Debtors or any

         shareholders or creditors of the Debtors for or in connection with the transactions contemplated

         hereby, except to the extent such liability is found in a final non-appealable judgment by a court

         of competent jurisdiction to have resulted solely from such Indemnified Person’s gross negligence,

         fraud, or willful misconduct or breach of their obligations under the DIP Facility, and in no event

         shall any Indemnified Person be liable on any theory of liability for any special, indirect,

         consequential, or punitive damages.




26919129.1

                                                         48
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20    Page 49 of 64




                20.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

         does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

         indirect, or incidental beneficiary.

                21.     Section 507(b) Reservation. Subject to the Carve Out, nothing herein shall impair

         or modify the application of section 507(b) of the Bankruptcy Code in the event that the adequate

         protection provided to the Prepetition First Lien Secured Parties is insufficient to compensate for

         any Diminution in Value of their interests in the Prepetition Collateral during the Cases. Nothing

         contained herein shall be deemed a finding by the Court, or an acknowledgment by any of the

         Prepetition First Lien Secured Parties that the adequate protection granted herein does in fact

         adequately protect any of the Prepetition First Lien Secured Parties against any Diminution in

         Value of their respective interests in the Prepetition Collateral (including the Cash Collateral).

                22.     Insurance. Until the DIP Obligations have been indefeasibly paid in full, at all

         times the Debtors shall maintain casualty and loss insurance coverage for the Prepetition Collateral

         and the DIP Collateral on substantially the same basis as maintained prior to the Petition Date and

         shall name the DIP Agent as loss payee thereunder.

                23.     No Waiver for Failure to Seek Relief. The failure or delay of the DIP Agent or the

         Required DIP Lenders to exercise rights and remedies under this Final Order, the DIP Documents,

         or applicable law, as the case may be, shall not constitute a waiver of their respective rights

         hereunder, thereunder, or otherwise.

                24.     Perfection of the DIP Liens and Adequate Protection Liens.

                        (a)     The DIP Agent, the Prepetition First Lien Administrative Agent, and the

         Prepetition Second Lien Administrative Agent are hereby authorized, but not required, to file or

         record financing statements, intellectual property filings, mortgages, depository account control


26919129.1

                                                          49
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20    Page 50 of 64




         agreements, notices of lien, or similar instruments in any jurisdiction in order to validate and

         perfect the liens and security interests granted hereunder. Whether or not the DIP Agent, the

         Prepetition First Lien Administrative Agent, or the Prepetition Second Lien Administrative Agent

         shall (at the direction of the applicable required lenders) choose to file such financing statements,

         intellectual property filings, mortgages, notices of lien, or similar instruments, such liens and

         security interests shall be deemed valid, perfected, allowed, enforceable, non-avoidable, and not,

         subject to the Challenge Period, subject to challenge, dispute, or subordination as of the date of

         entry of this Final Order. If the DIP Agent, the Prepetition First Lien Administrative Agent, or the

         Prepetition Second Lien Administrative Agent (at the direction of the applicable required lenders)

         determines to file or execute any financing statements, agreements, notice of liens, or similar

         instruments, the Debtors shall cooperate and assist in any such execution and/or filings as

         reasonably requested by the DIP Agent, the Prepetition First Lien Administrative Agent, or the

         Prepetition Second Lien Administrative Agent (at the direction of the applicable required lenders),

         and the automatic stay shall be modified to allow such filings.

                        (b)     A certified copy of this Final Order may, at the direction of the applicable

         Required DIP Lenders, be filed with or recorded in filing or recording offices by the DIP Agent,

         the Prepetition First Lien Administrative Agent, or the Prepetition Second Lien Administrative

         Agent in addition to or in lieu of such financing statements, mortgages, notices of lien, or similar

         instruments, and all filing offices are hereby authorized to accept such certified copy of this

         Final Order for filing and recording; provided, however, that notwithstanding the date of any such

         filing, the date of such perfection shall be the date of this Final Order.

                        (c)     Any provision of any lease or other license, contract or other agreement that

         requires (i) the consent or approval of one or more landlords or other parties or (ii) the payment of


26919129.1

                                                           50
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 51 of 64




         any fees or obligations to any governmental entity, in order for any Debtor to pledge, grant, sell,

         assign, or otherwise transfer any such leasehold interest, or the proceeds thereof, or other collateral

         related thereto, is hereby deemed to be inconsistent with the applicable provisions of the

         Bankruptcy Code, subject to applicable law. Any such provision shall have no force and effect

         with respect to the granting of the DIP Liens and the Adequate Protection Liens on such leasehold

         interest or the proceeds of any assignment and/or sale thereof by any Debtor in accordance with

         the terms of the DIP Credit Agreement or this Final Order, subject to applicable law.

                25.     Release. Subject to the rights and limitations set forth in Paragraph 12 of this

         Final Order, each of the Debtors and the Debtors’ estates, on its own behalf and on behalf of each

         of their predecessors, their successors, and assigns, shall, to the maximum extent permitted by

         applicable law, unconditionally, irrevocably, and fully forever release, remise, acquit, relinquish,

         irrevocably waive, and discharge each of the DIP Secured Parties and the Prepetition First Lien

         Secured Parties (each in their respective roles as such), and each of their respective affiliates,

         former, current, or future officers, employees, directors, agents, representatives, owners, members,

         partners, financial advisors, legal advisors, shareholders, managers, consultants, accountants,

         attorneys, affiliates, assigns, and predecessors in interest, each in their capacity as such, of and

         from any and all claims, demands, liabilities, responsibilities, disputes, remedies, causes of action,

         indebtedness and obligations, rights, assertions, allegations, actions, suits, controversies,

         proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or judgments of every type,

         whether known, unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued,

         fixed, contingent, pending, or threatened, including, without limitation, all legal and equitable

         theories of recovery, arising under common law, statute, or regulation or by contract, of every

         nature and description that exist on the date hereof with respect to or relating to the DIP


26919129.1

                                                           51
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 52 of 64




         Obligations, the DIP Liens, the DIP Documents, the Prepetition First Lien Obligations, the First

         Lien Loan Liens or the Prepetition First Lien Loan Documents, as applicable, including, without

         limitation, (i) any so-called “lender liability” or equitable subordination claims or defenses, (ii)

         any and all claims and causes of action arising under the Bankruptcy Code, and (iii) any and all

         claims and causes of action regarding the validity, priority, extent, enforceability, perfection, or

         avoidability of the liens or claims of the DIP Secured Parties and the Prepetition First Lien Secured

         Parties; provided that nothing in this paragraph shall in any way limit or release the obligations of

         any DIP Secured Party under the DIP Documents.

                26.     Credit Bidding & Sale Provisions. Subject to the terms of the RSA (as defined in

         the DIP Credit Agreement), the DIP Agent (at the direction of the Required DIP Lenders) and

         subject to the provisions of section 363(k) of the Bankruptcy Code and subject to paragraph 12 of

         this Final Order, the Prepetition First Lien Administrative Agent (at the direction of the

         Required Lenders (as defined in the Prepetition Credit Agreement)) shall have the right to credit

         bid (either directly or through one or more acquisition vehicles), up to the full amount of the

         underlying lenders’ respective claims, including, for the avoidance of doubt, Adequate Protection

         Superpriority Claims, if any, in any sale of all or any portion of the Prepetition Collateral or the

         DIP Collateral, including, without limitation, sales occurring pursuant to section 363 of the

         Bankruptcy Code or included as part of any chapter 11 plan subject to confirmation under

         Bankruptcy Code section 1129(b)(2)(A)(ii)-(iii). No later than the date of the consummation of a

         sale or other disposition of all or substantially all of the assets of the Debtors under section 363 or

         1129 of the Bankruptcy Code, and subject in all respects to the Carve Out, (i) the Prepetition L/Cs

         outstanding as of such date shall be cash collateralized at 100% of the face amount, the Debtors

         shall cause the establishment of a “backstop” letter of credit acceptable to the issuer of the


26919129.1

                                                           52
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 53 of 64




         Prepetition L/Cs at 100% of the face amount of such Prepetition L/Cs, or the issuer of the

         Prepetition L/Cs and the Required DIP Lenders shall agree on an alternative treatment or

         arrangement with respect to such Prepetition L/Cs and (ii) any other administrative expense claims

         of the First Lien Administrative Agent or its affiliates arising from ordinary course cash

         management services (including, for the avoidance of doubt, any obligations of the Debtors under

         the Cash Management Order) shall be paid in full and cash.

                27.     Preservation of Rights Granted Under this Final Order.

                        (a)     Unless and until all DIP Obligations are indefeasibly paid in full, in cash,

         and all Commitments are terminated, the Prepetition First Lien Secured Parties shall: (i) have no

         right to and shall take no action to foreclose upon, or recover in connection with, the liens granted

         thereto pursuant to the Prepetition First Lien Loan Documents or this Final Order, or otherwise

         seek to exercise or enforce any rights or remedies against such DIP Collateral; and (ii) not file any

         further financing statements, trademark filings, copyright filings, mortgages, notices of lien or

         similar instruments, or otherwise take any action to perfect their security interests in the DIP

         Collateral, except as set forth in Paragraph 24 herein.

                        (b)     In the event this Final Order or any provision hereof is vacated, reversed, or

         modified on appeal or otherwise, any liens or claims granted to the DIP Secured Parties or the

         Prepetition First Lien Secured Parties hereunder arising prior to the effective date of any such

         vacatur, reversal, or modification of this Final Order shall be governed in all respects by the

         original provisions of this Final Order, including entitlement to all rights, remedies, privileges, and

         benefits granted herein, and the Prepetition First Lien Secured Parties shall be entitled to all the

         rights, remedies, privileges, and benefits afforded in section 363(m) of the Bankruptcy Code.




26919129.1

                                                           53
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20    Page 54 of 64




                        (c)      Unless and until all DIP Obligations, Prepetition First Lien Obligations,

         and Adequate Protection Payments are indefeasibly paid in full, in cash, and all Commitments are

         terminated, the Debtors irrevocably waive the right to seek and shall not seek or consent to, directly

         or indirectly (i) except as permitted under the DIP Documents or, if not provided for therein, with

         the prior written consent of the DIP Agent, the Required DIP Lenders, and the Prepetition First

         Lien Administrative Agent, (x) any modification, stay, vacatur, or amendment of this Final Order

         or (y) a priority claim for any administrative expense or unsecured claim against any of the Debtors

         (now existing or hereafter arising of any kind or nature whatsoever, including, without limitation,

         any administrative expense of the kind specified in sections 503(b), 507(a), or 507(b) of the

         Bankruptcy Code) in any of the Cases, pari passu with or senior to the DIP Superpriority Claims,

         the Adequate Protection Superpriority Claims, or the Prepetition First Lien Obligations, or (z) any

         other order allowing use of the DIP Collateral; (ii) except as permitted under the DIP Documents

         (including the Carve Out), any lien on any of the DIP Collateral or the Prepetition Collateral with

         priority equal or superior to the DIP Liens, the Adequate Protection Liens or the First Lien Loan

         Liens, as applicable; (iii) the use of Cash Collateral for any purpose other than as permitted in the

         DIP Documents and this Final Order; (iv) except as set forth in the DIP Documents, the return of

         goods pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of

         any prepetition indebtedness) to any creditor of any Debtor; (v) an order converting or dismissing

         any of the Cases; (vi) an order appointing a chapter 11 trustee in any of the Cases; or (vii) an order

         appointing an examiner with enlarged powers in any of the Cases.

                        (d)     Notwithstanding any order dismissing any of the Cases entered at any time,

         (x) the DIP Liens, the DIP Superpriority Claims, the DIP L/C Superpriority Claims, the Adequate

         Protection Liens, the Adequate Protection Superpriority Claims, and the other administrative


26919129.1

                                                          54
                      Case 20-11835-JTD          Doc 233       Filed 08/18/20    Page 55 of 64




         claims granted pursuant to this Final Order shall continue in full force and effect and shall maintain

         their priorities as provided in this Final Order until all DIP Obligations and Adequate Protection

         Payments are indefeasibly paid in full in cash (and such DIP Liens, DIP Superpriority Claims, the

         DIP L/C Superpriority Claims, Adequate Protection Liens, Adequate Protection Superpriority

         Claims, and the other administrative claims granted pursuant to this Final Order, shall,

         notwithstanding such dismissal, remain binding on all parties in interest); and (y) to the fullest

         extent permitted by law the Court shall retain jurisdiction, notwithstanding such dismissal, for the

         purposes of enforcing the claims, liens, and security interests referred to in clause (x) above.

                        (e)     Except as expressly provided in this Final Order or in the DIP Documents,

         the DIP Liens, the DIP Superpriority Claims, the DIP L/C Superpriority Claims, the Adequate

         Protection Liens, the Adequate Protection Superpriority Claims, and all other rights and remedies

         of the DIP Agent, the DIP Lenders, the Prepetition First Lien Secured Parties, and the Prepetition

         Second Lien Secured Parties granted by the provisions of this Final Order and the DIP Documents

         shall survive, and shall not be modified, impaired, or discharged by (i) the entry of an order

         converting any of the Cases to a case under chapter 7, dismissing any of the Cases, terminating the

         joint administration of these Cases or by any other act or omission, (ii) the entry of an order

         approving the sale of any Prepetition Collateral or DIP Collateral pursuant to section 363(b) of the

         Bankruptcy Code, or (iii) the entry of an order confirming a chapter 11 plan in any of the Cases

         and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the Debtors have waived any

         discharge as to any remaining DIP Obligations or Adequate Protection Obligations. The terms

         and provisions of this Final Order and the DIP Documents shall continue in these Cases, in any

         successor cases if these Cases cease to be jointly administered, or in any superseding chapter 7

         cases under the Bankruptcy Code. The DIP Liens, the DIP Superpriority Claims, the DIP L/C


26919129.1

                                                          55
                      Case 20-11835-JTD         Doc 233        Filed 08/18/20   Page 56 of 64




         Superpriority Claims, the Adequate Protection Liens, the Adequate Protection Superpriority

         Claims, and all other rights and remedies of the DIP Secured Parties, the Prepetition First Lien

         Secured Parties, and the Prepetition Second Lien Secured Parties granted by the provisions of this

         Final Order shall continue in full force and effect until the DIP Obligations and the Adequate

         Protection Payments are indefeasibly paid in full, in cash (or, with respect to the DIP Obligations,

         otherwise satisfied in a manner agreed to by the Required DIP Lenders and the DIP Agent).

                        (f)     Other than as set forth in this Final Order, neither the DIP Liens nor the

         Adequate Protection Liens shall be made subject to or pari passu with any lien or security interest

         granted in any of the Cases or arising after the Petition Date, and neither the DIP Liens nor the

         Adequate Protection Liens shall be subject or junior to any lien or security interest that is avoided

         and preserved for the benefit of the Debtors’ estates under Bankruptcy Code section 551.

                28.     Limitation on Use of DIP Facility Proceeds, DIP Collateral, and Cash Collateral.

         Notwithstanding anything to the contrary set forth in this Final Order, none of the DIP Facility,

         the DIP Collateral, the Prepetition Collateral, including Cash Collateral, or the Carve Out or

         proceeds thereof may be used: (a) to investigate (including by way of examinations or discovery

         proceedings), initiate, assert, prosecute, join, commence, support, or finance the initiation or

         prosecution of any claim, counterclaim, action, suit, arbitration, proceeding, application, motion,

         objection, defense, adversary proceeding, or other litigation of any type (i) against any of the

         DIP Secured Parties or the Prepetition First Lien Secured Parties (each in their capacities as such),

         and each of their respective affiliates, officers, directors, employees, agents, representatives,

         attorneys, consultants, financial advisors, affiliates, assigns, or successors, with respect to any

         transaction, occurrence, omission, action, or other matter (including formal discovery proceedings

         in anticipation thereof), including, without limitation, any so-called “lender liability” claims and


26919129.1

                                                          56
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20    Page 57 of 64




         causes of action, or seeking relief that would impair the rights and remedies of the DIP Secured

         Parties or the Prepetition First Lien Secured Parties (each in their capacities as such) under the DIP

         Documents, the Prepetition First Lien Loan Documents, or this Final Order, including, without

         limitation, for the payment of any services rendered by the professionals retained by the Debtors

         or the Committee in connection with the assertion of or joinder in any claim, counterclaim, action,

         suit, arbitration, proceeding, application, motion, objection, defense, adversary proceeding, or

         other contested matter, the purpose of which is to seek, or the result of which would be to obtain,

         any order, judgment, determination, declaration, or similar relief that would impair the ability of

         any of the DIP Secured Parties or the Prepetition First Lien Secured Parties to recover on the DIP

         Collateral or the Prepetition Collateral or seeking affirmative relief against any of the DIP Secured

         Parties or the Prepetition Parties related to the DIP Obligations or the Prepetition First Lien

         Obligations; (ii) invalidating, setting aside, avoiding, or subordinating, in whole or in part, the DIP

         Obligations or the Prepetition First Lien Obligations, or the DIP Agent’s, the DIP Lenders,’ and

         the Prepetition First Lien Secured Parties’ liens or security interests in the DIP Collateral or

         Prepetition Collateral, as applicable; or (iii) for monetary, injunctive, or other affirmative relief

         against the DIP Secured Parties or the Prepetition First Lien Secured Parties, or the DIP Agent’s,

         the DIP Lenders,’ the Prepetition First Lien Secured Parties’ respective liens on or security

         interests in the DIP Collateral or the Prepetition Collateral that would impair the ability of any of

         the DIP Secured Parties or the Prepetition First Lien Secured Parties, as applicable, to assert or

         enforce any lien, claim, right, or security interest or to realize or recover on the DIP Obligations

         or the Prepetition First Lien Obligations, to the extent applicable; (b) for objecting to or challenging

         in any way the legality, validity, priority, perfection, or enforceability of the claims, liens, or

         interests (including the First Lien Loan Liens) held by or on behalf of each of the Prepetition First


26919129.1

                                                           57
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 58 of 64




         Lien Secured Parties related to the Prepetition First Lien Obligations, or by or on behalf of the DIP

         Agent and the DIP Lenders related to the DIP Obligations; (c) for asserting, commencing, or

         prosecuting any claims or causes of action whatsoever, including, without limitation, any

         Avoidance Actions related to the DIP Obligations, the DIP Liens, the Prepetition First Lien

         Obligations, or the First Lien Loan Liens; or (d) for prosecuting an objection to, contesting in any

         manner, or raising any defenses to, the validity, extent, amount, perfection, priority, or

         enforceability of: (x) any of the DIP Liens or any other rights or interests of the DIP Agent or the

         DIP Lenders related to the DIP Obligations or the DIP Liens, or (y) any of the First Lien Loan

         Liens or any other rights or interests of any of the Prepetition First Lien Secured Parties related to

         the Prepetition First Lien Obligations or the First Lien Loan Liens, provided that no more than

         $150,000 of the proceeds (the “Investigation Budget”) of the DIP Facility, the DIP Collateral, or

         the Prepetition Collateral, including the Cash Collateral, in the aggregate, may be used by the

         Committee solely to investigate, within the Challenge Period, the claims, causes of action,

         adversary proceedings, or other litigation against the Prepetition First Lien Secured Parties solely

         concerning the legality, validity, priority, perfection, enforceability or extent of the claims, liens,

         or interests (including the First Lien Loan Liens) held by or on behalf of each of the Prepetition

         First Lien Secured Parties related to the Prepetition First Lien Obligations. The Committee may

         request that any fees and expenses of the Committee Professionals incurred in connection with the

         investigation described in this Paragraph 28 in excess of the Investigation Budget (“Excess Fees

         and Expenses”) be entitled to administrative expense priority pursuant to Bankruptcy Code section

         503(b), and the rights of each Prepetition Secured Party, DIP Secured Party, the Debtors and all

         other parties in interest to object to such request are reserved; provided, however, that Excess Fees

         and Expenses shall be (i) junior in priority to the Carve Out, the DIP Superpriority Claims, the DIP


26919129.1

                                                           58
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20   Page 59 of 64




         L/C Superpriority Claims, and the Adequate Protection Superpriority Claims and (ii) shall not be

         paid from the proceeds of DIP Collateral or from Cash Collateral, other than to the extent such

         amounts are funded pursuant to the wind-down budget for the Debtors’ wind-down of their estates

         upon the closing of a sale or sales of all or substantially all of the Debtors’ assets under section

         363 of the Bankruptcy Code. Nothing contained in this Paragraph 28 shall prohibit (x) the Debtors

         from responding or objecting to or complying with discovery requests of the Committee, in

         whatever form, made in connection with such investigation or the payment from the DIP Collateral

         (including Cash Collateral) of professional fees related thereto or the payment from DIP Collateral

         (including Cash Collateral) of professional fees for the Debtors or the Committee related to

         contesting or challenging whether a Termination Declaration has in fact occurred or (y) the

         Committee from challenging or objecting to any bidding procedures or sale of assets of the Debtors

         that contemplate credit bid by any of the DIP Secured Parties or Prepetition First Lien Secured

         Parties or the payment from the DIP Collateral (including Cash Collateral) of professional fees in

         connection therewith or in connection with any valuation disputes or other matter in connection

         with the Cases.

                29.     Conditions Precedent. Except as provided for in the Carve Out, no DIP Lender

         shall have any obligation to make any DIP Loan under the respective DIP Documents unless all

         of the conditions precedent to the making of such extensions of credit under the applicable DIP

         Documents have been satisfied in full or waived in accordance with such DIP Documents.

                30.     Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy Code, the

         Intercreditor Agreement and any other applicable intercreditor or subordination provisions

         contained in any of the Prepetition First Lien Loan Documents or any of the Second Lien Note

         Documents (as defined in the Intercreditor Agreement) (i) shall remain in full force and effect, and


26919129.1

                                                         59
                       Case 20-11835-JTD          Doc 233        Filed 08/18/20    Page 60 of 64




         (ii) shall continue to govern the relative priorities, rights, and remedies of the Prepetition First Lien

         Secured Parties and the Prepetition Second Lien Secured Parties; provided that nothing in this

         Final Order shall be deemed to provide liens to any Prepetition First Lien Secured Party or

         Prepetition Second Lien Secured Party on any assets of the Debtors except as set forth herein.

         Pursuant to the Intercreditor Agreement, the Second Lien Secured Parties are prohibited from

         opposing or objecting to (and are deemed to consent to) any post-petition financing (including any

         debtor in possession financing) provided by any of the First Lien Secured Parties pursuant to

         section 364 of the Bankruptcy Code (including on a priming basis) unless the First Lien

         Administrative Agent shall have opposed or objected to such debtor-in-possession financing.

                 31.     Binding Effect; Successors and Assigns. The DIP Documents and the provisions

         of this Final Order, including all findings herein, shall be binding upon all parties in interest in

         these Cases, including, without limitation, the DIP Secured Parties, the Prepetition First Lien

         Secured Parties, the Committee, and the Debtors and their respective successors and assigns

         (including any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate of any

         of the Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any

         other fiduciary appointed as a legal representative of any of the Debtors or with respect to the

         property of the estate of any of the Debtors) and shall inure to the benefit of the DIP Secured

         Parties and the applicable Prepetition First Lien Secured Parties; provided that, except to the extent

         expressly set forth in this Final Order, the Prepetition First Lien Secured Parties shall have no

         obligation to permit the use of Cash Collateral or to extend any financing to any chapter 7 trustee

         or similar responsible person appointed for the estates of the Debtors. In determining to make any

         loan (whether under the DIP Credit Agreement, a promissory note or otherwise) to permit the use

         of Cash Collateral or in exercising any rights or remedies as and when permitted pursuant to this


26919129.1

                                                            60
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 61 of 64




         Final Order or the DIP Documents, the DIP Secured Parties and the Prepetition First Lien Secured

         Parties shall not (i) be deemed to be in control of the operations of the Debtors, or (ii) owe any

         fiduciary duty to the Debtors, their respective creditors, shareholders, or estates.

                32.        Limitation of Liability. In determining to make any loan under the DIP Documents,

         permitting the use of Cash Collateral, or in exercising any rights or remedies as and when permitted

         pursuant to this Final Order or the DIP Documents, the DIP Secured Parties and the Prepetition

         First Lien Secured Parties shall not, solely by reason thereof, be deemed in control of the operations

         of the Debtors or to be acting as a “responsible person” or “owner or operator” with respect to the

         operation or management of the Debtors (as such terms, or any similar terms, are used in the United

         States Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C.

         §§ 9601 et seq. as amended, or any similar federal or state statute). Furthermore, nothing in this

         Final Order or in the DIP Documents shall in any way be construed or interpreted to impose or

         allow the imposition upon the DIP Agent, the DIP Lenders, or any Prepetition First Lien Secured

         Parties of any liability for any claims arising from the prepetition or post-petition activities of any

         of the Debtors.

                33.        No Requirement to File Claim for DIP Obligations. Notwithstanding anything to

         the contrary contained in any prior or subsequent order of the Court, including, without limitation,

         any order establishing a deadline for the filing of proofs of claim or requests for payment of

         administrative expenses under section 503(b) of the Bankruptcy Code, neither the DIP Agent nor

         any DIP Lender shall be required to file any proof of claim or request for payment of administrative

         expenses with respect to any of the DIP Obligations, all of which shall be due and payable in

         accordance with the DIP Documents without the necessity of filing any such proof of claim or

         request for payment of administrative expenses, and the failure to file any such proof of claim or


26919129.1

                                                           61
                      Case 20-11835-JTD          Doc 233        Filed 08/18/20   Page 62 of 64




         request for payment of administrative expenses shall not affect the validity, priority, or

         enforceability of any of the DIP Documents or of any indebtedness, liabilities, or obligations

         arising at any time thereunder or prejudice or otherwise adversely affect the DIP Agent’s or any

         DIP Lender’s rights, remedies, powers, or privileges under any of the DIP Documents, this

         Final Order, or applicable law. The provisions set forth in this paragraph are intended solely for

         the purpose of administrative convenience and shall not affect the substantive rights of any party-

         in-interest or their respective successors-in-interest.

                34.     No Requirement to File Claim for Prepetition First Lien Obligations.

         Notwithstanding anything to the contrary contained in any prior or subsequent order of the Court,

         including, without limitation, any order establishing a deadline for the filing of proofs of claim or

         requests for payment of administrative expenses under section 503(b) of the Bankruptcy Code,

         neither the Prepetition First Lien Administrative Agent nor any Prepetition First Lien Lender shall

         be required to file any proof of claim or request for payment of administrative expenses with

         respect to any of the Prepetition First Lien Obligations; and the failure to file any such proof of

         claim or request for payment of administrative expenses shall not affect the validity, priority, or

         enforceability of any of the Prepetition First Lien Loan Documents or of any indebtedness,

         liabilities, or obligations arising at any time thereunder or prejudice or otherwise adversely affect

         the Prepetition First Lien Administrative Agent’s or any Prepetition First Lien Lender’s rights,

         remedies, powers, or privileges under any of the Prepetition First Lien Loan Documents, this

         Final Order, or applicable law. The provisions set forth in this paragraph are intended solely for

         the purpose of administrative convenience and shall not affect the substantive rights of any party-

         in-interest or their respective successors-in-interest.




26919129.1

                                                           62
                        Case 20-11835-JTD           Doc 233    Filed 08/18/20   Page 63 of 64




                 35.     No Marshaling. The DIP Agent and the DIP Secured Parties shall not be subject to

         the equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

         Collateral, and proceeds of the DIP Collateral shall be received and applied pursuant to this

         Final Order, the DIP Documents and the Prepetition First Lien Loan Documents (subject to the

         Intercreditor Agreement), notwithstanding any other agreement or provision to the contrary, and

         the Prepetition First Lien Secured Parties shall not be subject to the equitable doctrine of

         “marshaling” or any other similar doctrine with respect to any of the Prepetition Collateral.

                 36.     [Reserved].

                 37.     Equities of the Case. The Prepetition First Lien Secured Parties shall each be

         entitled to all the rights and benefits of section 522(b) of the Bankruptcy Code, and, subject to and

         upon entry of the Final Order, the “equities of the case” exception under section 552(b) of the

         Bankruptcy Code shall not apply to the Prepetition First Lien Secured Parties with respect to

         proceeds, product, offspring, or profits of any of the Collateral (including the Prepetition

         Collateral).

                 38.     Chubb Reservation of Rights. For the avoidance of doubt, nothing, including the

         DIP Credit Agreement and/or this Final Order, alters or modifies the terms and conditions of any

         insurance policies issued by ACE American Insurance Company and/or any of its affiliates and

         any agreements related thereto.

                 39.     Other Modifications to DIP Credit Agreement. Notwithstanding anything herein

         or in the DIP Credit Agreement, section 6.02(e) of the DIP Credit Agreement shall be amended

         and restated in its entirety as follows:

                         “to the Specified Lender Advisors, promptly, but in no event later than 48
                         hours after receipt (subject to any confidentiality obligations therein),
                         copies of all (i) formal process or offering or marketing materials provided
                         generally to participants in the Sale Process (which shall not be required to

26919129.1

                                                          63
                      Case 20-11835-JTD         Doc 233       Filed 08/18/20    Page 64 of 64




                        include individual Q&A responses to diligence requests, unless requested
                        by the Specified Lender Advisors), (ii) written proposals, term sheets,
                        commitment letters, and any other similar materials received in connection
                        with the Sale Process, as applicable, and (iii) all bidding materials on a
                        redacted basis, including, but not limited to, marketing materials; provided
                        that the Borrower shall also (x) promptly, but in no event later than 48 hours
                        after receipt, provide all binding bids received in connection with the Sale
                        Process on an un-redacted basis when, and if, received, and (y) promptly
                        communicate any material developments with respect to the Sale Process to
                        the Specified Lender Advisors, in good faith; and provided, further that
                        notwithstanding the foregoing, the Borrower will not be required to deliver
                        such materials or make any communications set forth in this clause (e)(ii)
                        and (iii) (except for any communications that are made to bidders generally)
                        during any period where the Stalking Horse Bidder submits (or indicates its
                        intent to submit) a credit bid;”

                40.     Effect of this Final Order. This Final Order shall constitute findings of fact and

         conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be enforceable

         immediately upon execution hereof.

                41.     Retention of Jurisdiction. The Court retains exclusive jurisdiction with respect to

         all matters arising from or related to the implementation of this Final Order.




                                                                   JOHN T. DORSEY
                Dated: August 18th, 2020                           UNITED STATES BANKRUPTCY JUDGE
                Wilmington, Delaware
26919129.1

                                                         64
